The next item is the Commission statement on the situation in the Middle East.
. Mr President, it is a great honour to address you today on the Middle East peace process. It is particularly timely, since I have just returned from a visit to Gaza, the West Bank and Israel.
I had three objectives for this trip: first, to lend support to democracy-building in the run-up to the Palestinian elections. There is an important Election Observation Mission there with your colleague, Mrs De Keyser; secondly, to underline the importance of European Union financial support to the Palestinian people, and, thirdly, to thus raise the visibility of a number of EU projects, notably in Gaza.
I spent a whole day in Gaza. The security situation there is very complicated, it was not easy to go in but in the end it was a good day and I hope that the images brought to the Palestinian people show how much we, the European Union, are standing by them.
It is a critical moment in the Middle East. In both Israel and the Palestinian territories, there have been tremendous changes in the political landscape. I hope that these elections will bring about two leaderships that are ready and able to inject new vigour into this peace process.
I made it clear to both Israelis and Palestinians that the Commission will continue to offer its support to all those who seek peace by peaceful means. That means in particular that whatever the composition of the new Palestinian Government, there must be full respect for the principles enshrined in the Interim Association Agreement and in the Neighbourhood Policy Action Plan that we agreed with the Palestinian Authority. These principles include respect for human rights and the rule of law, and thus a clear commitment to the roadmap.
The Palestinian Authority has given the international community assurances that the elections will take place free from violence and intimidation and according to international standards; we can only hope that this will come true. President Abbas has also made it clear that acceptance of the Oslo Accords and the roadmap forms the basis for participation in the future government. I think it was important that he gave such a clear message.
Acting Prime Minister Olmert, whom I also saw, assured me that Israel would facilitate the holding of these elections. His government took a difficult decision, in the context of an Israeli pre-election campaign, to allow voting in East Jerusalem. I welcomed that decision and I hope that this constructive spirit will help resolve any other remaining logistical and practical aspects of the elections. Within the security constraints, it will be very important that Israel does all it can to allow free movement for voters and candidates in the Palestinian territories up to and including polling day.
The European Union is supporting the Palestinian elections with the biggest Election Observation Mission – 240 observers, including 50 of your colleagues. I visited the Observation Team led by Mrs de Keyser, and was most impressed by her dedication and professionalism and that of her team. I was also impressed to meet the Chairman of the Central Election Commission, Dr Hanna Nasir. Thanks to the sustained support of the European Union – with which the Commission has been involved since 2003 – the CEC has established itself as one of the most credible and respected institutions in the Palestinian territories. During my visit, I announced another EUR 1.4 million to help with voter registration and polling activities, which brings our support for the election process to EUR 18.5 million, which is a large amount of money to try to make these elections free and fair.
One of the purposes of my visit to Gaza was to raise the profile of the important work we are doing, providing urgent assistance to make Palestinians’ ordinary lives more bearable. We are improving the health system, building schools and repairing roads, making improvements as regards solid waste, sewage waste and electricity grids. Much of that will be to the benefit of the Palestinian people and I hope they understand that it comes from the European Union.
I inaugurated some public works programmes and also announced the launch of four new energy and environment infrastructure projects in Gaza worth EUR 20 million. We are working with all possible speed, but the security situation is not making our work any easier.
Yet revitalising Gaza’s economy is essential. What I saw only strengthened my conviction on that, and I will continue to press this point in the Quartet – there will be a Quartet meeting on 30 January in London, after the Afghanistan conference – and with Israel. We must continue to improve free movement of people and goods in and out of Gaza. So, I have relaunched the procurement process for a EUR 25 million cargo terminal at the airport. We visited the airport, and we know how important it is to open it up, not only to the region, but also to the world, to help facilitate Palestinian trade once it has been reopened. We will only be able to go ahead with the project once there is an agreement between both sides. We therefore strongly support Jim Wolfensohn with the whole scope of the project that he has outlined since the opening of the Rafah crossing.
We will not be able to step up travel in and out of Gaza without properly managed borders. I visited the Rafah border crossing and I must say that General Pistolesi and his team at the EU Border Assistance Mission are doing an excellent job. I was moved to see that Europeans are helping ordinary Palestinians to move across the border with Egypt for the first time in many years; this maintains the great dignity of the Palestinian people. They are very happy. I spoke to two women who expressed the hope that things might slowly get better. Therefore, we will provide a further EUR 3 million package of support for the Rafah border crossing. We are carrying out customs duties there, so it will provide scanning equipment as well as training for the Palestinians.
I made it clear to both my Israeli and Palestinian counterparts and interlocutors that the European Union is contributing substantially to creating the conditions for a two-State solution. Like everyone involved, we face major challenges, but we are in it for the long haul. We want to make a long term commitment. I clearly reiterated that. We have been a consistent and reliable partner for both sides. But to make progress, both sides must move.
Israel should take steps to implement the agreement brokered in November by the Quartet Special Envoy Jim Wolfensohn on improving movement and access – the port, the airport, the link between Gaza and the West Bank and movement within the West Bank. And the Palestinian Authority must take charge of law and order and public finances. It must take serious steps to relaunch its reform programme and respect its commitments under the Interim Association Agreement and the European Neighbourhood Policy Action Plan.
At this critical juncture, our message is very clear: there is a need for negotiations; all action threatening a two-State solution must cease; and imposing law and order and fighting terrorism are important.
. Mr President, the Palestinian elections on 20 January are an opportunity for the Palestinians to confirm the democratic path on which they set out last January. We are grateful for the Commissioner’s commitment, both personally and representing the Commission.
These elections take place in a highly challenging environment, which we certainly acknowledge. But the importance the European Parliament attaches to their successful completion, and indeed to the peace process, can be seen in its having again authorised the largest observation delegation of 30 elected Members, which I am again proud to lead jointly with Mrs Napoletano from the PSE Group. Indeed, many Members present here today will be in Palestine next week.
The current situation in the Middle East represents a failure of diplomacy nearly a century ago. The only democracy to date in the region is Israel, born of a genuine desire to create a Jewish homeland. T E Lawrence of Arabia – who is a distant cousin of mine – wanted that too, but he also had a different vision for the region. A recently discovered map he drew in Versailles shows kingdoms, not British and French dominions.
Today, however, we welcome the return of Europe in a different guise. In her spending commitments for the Palestine Authority, could the Commissioner envisage funding a new chamber for the Palestine Council? As colleagues know, democracy is my watchword. At the Egyptian elections, which we witnessed last year, we saw intimidation of voters, including those supporting Dr Ayman Nour, leader of the secular al-Ghad Party. The European Union rightly says that his subsequent sentence at a show trial to five years’ hard labour by the same judge who put Saad Ibrahim in jail for three years sent negative signals. I should like to ask the Commissioner: what is the negative response from Brussels?
The Middle East is a region of fundamental strategic importance and a source of danger. The London bombers last July came from my constituency in Yorkshire. But the key to stability is democracy. I am also proud, as a Vice-President, to represent the European Parliament on the Delegation to the Euro-Mediterranean Parliamentary Assembly. But I also believe that the European Union needs a dedicated programme of democratic engagement in the region, and I look forward to hearing from the Commissioner what her plans are in that regard.
. Mr President, ladies and gentlemen, I should like to thank Mrs Ferrero-Waldner for the information she has provided us with. I should also like to send my best wishes to Prime Minister Sharon, as well as to Mrs Livni, for the important tasks she is taking on within the Israeli Government.
The situation in the Middle East is constantly changing. In Israel, Deputy Prime Minister Olmert seems determined to take forward the process begun by Prime Minister Sharon, in view of the elections on 28 March. In Palestine, the imminent elections – the outcome of which is by no means clear – bring with them the important news that Hamas is standing in the national parliamentary elections for the first time.
We are faced with a dynamic situation, but one that is vulnerable to further setbacks. The extremely fragile peace process – one might say that it never got off the ground in the way it was designed to in the Road Map – may be ruined once and for all by the escalating situation in the entire area, from the difficulties in stabilising Iraq to the alarming position taken by the Iranian leadership, the fragile situation in Lebanon, the role of Syria and the turbulent situation within Egypt.
Returning to the Palestinian elections, I do not wish to sidestep that most thorny of issues – that is to say, the issue of Hamas. Regardless of the outcome of the elections, Hamas will play a key role in relation to the institutional representation of the Palestinian people. I will refrain from doing or saying anything that might increase the support for, and influence of, Hamas and I will instead try to emphasise the fact that if a movement aspires to the highest echelons of political and institutional representation, then it must be willing to play the democratic game, starting with respect for international law and an end to violence.
From that point of view, I see it as a positive development that Hamas candidates have signed the code of conduct, even though there remains a general feeling of concern at the climate of violence in which the elections will take place, particularly in Gaza. I should, however, like us to be more appreciative of the pluralism that is emerging in Palestine, which is also symbolised by new, secular electoral lists, bearing witness to the need for democracy, transparency and efforts to combat corruption.
The state of Israeli-Palestinian relations also has a bearing on the situation within Palestine. That is another reason why Israel should stop the settlements in all the territories and refrain from acting in such a way as to jeopardise the chances of resolving the conflict, beginning with East Jerusalem, where a real annexation policy is being pursued. The voting agreement in East Jerusalem is therefore – as you said – a positive development, even though we are well aware of its limitations, having observed the Presidential elections. Nevertheless, it still has huge symbolic value.
. Mr President, on 25 January Palestinians will take to the polls to elect their parliament for the first time since 1996. These elections may be six months later than planned, but that is a drop in the ocean for the generations who have longed to exercise their democratic rights.
With a EUR 18.5 million contribution to support the electoral process and the deployment of a skilled observation mission, including an experienced delegation from this House, the EU is showing the Palestinians the path to effective democracy. It is a critical time for stability in the Middle East. It is crucial for the Palestinian Authority to acquire more democratic legitimacy. Only with effective, functioning democratic institutions can the Palestinians lay the foundations for their own state, living in peace with Israel.
Some think legitimacy impossible with a black-listed terrorist organisation competing in the polls, but Hamas has rebranded itself as a change and reform movement and has maintained a state of calm in the run-up to these elections in spite of Tuesday’s killing on the West Bank. It has built popular support, perhaps as much as 40%, by providing numerous social services in an atmosphere of pessimism, anger and joblessness. Muhammad Abbas’s ruling Fatah faction would also be hard pushed to meet our level of legitimacy with the legacy of cronyism and corruption. Only this week the EU suspended EUR 35 million in aid to the Palestinian Authority, and rightly so, because the necessary benchmarks have not been met.
Change and reform are positive words, but they need to be accompanied by concrete deeds. In recent months, Hamas has made gestures towards moderation and its infamous Israel policy was not included in its election manifesto. But if Hamas wants to work with the EU it must be ready to push the peace process forward. That can only happen if it lays down its arms, drops its charter calling for the destruction of Israel and recognises the Jewish State’s right to exist. As Javier Solana has indicated, the taxpayers in the EU will not be in a position to sustain political activity conducted along violent lines.
This is a test for the leadership skills of Ehud Olmert as he takes the helm after Ariel Sharon’s stroke earlier this month. How he manages the challenges to law and order in Gaza, particularly as settlers step up their violent efforts to prevent eviction from the West Bank, will set the tone for the talks we hope will materialise after these elections. But the threat of unrest should not stand in the way of democracy and we welcome Israel’s decision to facilitate voting in East Jerusalem, where Palestinians have been virtually annexed, split from their families by a separation barrier condemned by the International Court of Justice.
Moves by Israel now to comply with international law would be a tremendous confidence-building measure and an important step on the road to stability in the Middle East. With the threat of nuclear developments in Iran hanging over the region, steps must be taken now to demonstrate that respect for international law is alive and well in the Middle East. UN sanctions against Iran will only gain real legitimacy in the region if Israel is made to turn around its defiance of Security Council resolutions, a defiance unmatched by any other nation. Otherwise arguments of double standards will only add fuel to the fire.
Mr President, I believe that, in the Middle East at the moment, there is a combination of, on the one hand, hope and, on the other, of substantial change on both the Palestinian and Israeli sides. The hope could be dashed very quickly, however, because events on the ground do not give much cause for optimism. In fact, in Jerusalem, right at the heart of the conflict, the situation is very worrying. We, here in Parliament, are concerned that the Commission should have decided not to publish a report on the situation in Jerusalem, which was a report agreed to by all of the Union's services working there. I believe that the situation in Jerusalem may represent a great obstacle to the creation of a viable and credible Palestinian State and become a for the two parties’ most extremist and violent factions, which want to hinder progress towards peace.
Furthermore, I believe that the Commission should take measures to hasten progress, which has been incredibly slow, and to put an end to all the tortuous and bureaucratic procedures in order thereby to improve the quality of life of the Palestinians within the context of Mr Wolfensohn’s plans. As you will have seen, some progress has been made in Gaza but, in reality, little real progress has been made with any of the projects, whether those relating to the port, trade, the passage of goods or the free movement of people.
The Palestinian Authority is in a very difficult situation. At a time when we are, in some quarters, seeing the idea of a Greater Israel replaced with that of a Greater Jerusalem, the people who truly champion peace and who advocate a State with a single military power rather than illegal militias, which are incompatible with peace on the Palestinian side, have few arguments to put forward unless we make quicker progress towards improving the quality of life of the Palestinians and can in some way slow down the expansion of settlements on the ground.
– Mr President, Commissioner, recent developments in the area of the Middle East are putting even more pressure on an area already burdened with wars and much more besides.
The crisis in relations between Iran and the West, the continuing political instability in Iraq, the crisis in relations between Lebanon and Syria, which needs very careful handling and, of course, the situation in the area of Israel and Palestine are intensifying our concern and creating a rather disappointing climate.
The crisis over recent days in relations between Iran and the West has taken its ugliest turn. The possibility of military intervention against Iran would be disastrous and must be prevented, because another war in the area would create a chain reaction for security and peace, and not only for the area of the Middle East.
The situation in occupied Iraq is still permanently destabilising. The recent disclosure by the former US Secretary of State Colin Powell, that the USA had made a mistake in its assessment and that Saddam did not have nuclear weapons, shows the real reasons for the military presence of the USA in the area. The conclusions are, I think, obvious.
The parliamentary elections due to take place in Palestine on 25 January, with which I shall be involved, will be carried out under the shadow of the pre-election period in Israel itself, where elections are to be held two months later, and will place Israel in a new, post-Sharon, era.
Nonetheless, the Palestinian Authority is working ceaselessly so that free and democratic elections can be held and the democratic opinion of the Palestinian people can be demonstrated once again.
The Legislative Council and almost all the political parties in Palestine want Hamas to take part in the elections, so that it too can shoulder some of the responsibility for legislative work. This is expected to result in milder policies and, ultimately, disarmament.
As for the election process in East Jerusalem, it would appear that the matter has been arranged in the same way as agreed by the Palestinians in 1996. This too really is something to Israel's credit. Nonetheless, I have my doubts as to the extent to which the Israelis will consent to a democratic and fair pre-election strategy being held in East Jerusalem as well, given that, generally speaking, it is hard for elections to be held under occupation.
I shall mention just one incident which took place just yesterday: the Palestinian People's Party candidate for Jerusalem, Fadwa Khader, was arrested during a pre-election meeting by the Israeli occupying army and is now in jail for no reason.
Elections to the new Palestinian Legislative Council will constitute the prospects and, once again, the proof that the Palestinians can operate democratically. We, as the European Parliament and as the European Union, have already done a great deal, as the Commissioner said, but we need to continue to monitor developments in the area very carefully and, at the same time, to exert pressure in all directions for substantive talks which will lead before the end of 2006 to important progress and, very soon I hope, to a final solution to the problem.
. Mr President, good news from Iraq sounds, politically speaking, almost preposterous, yet, on the basis of recent, first-hand experience, and certainly in view of what I hear said in this House, I want to contradict that perception.
In mid-November last year, I had the privilege of taking part, as a Member of this House, in a major international conference on democratisation in the Middle East, on which Mr McMillan-Scott has just spoken. The event was held in Arbil, the capital of the autonomous region of Kurdistan in Northern Iraq, where experts from Europe had the time, in absolute safety, to join with members of the Kurdish Government and Parliament in discussing, very frankly and openly, the prospects and problems associated with the development of democratic states under the rule of law right across that region. Iraq is thus fortunately much more than simply the rather depressing arena for incessant and appalling terror attacks.
It is also in Iraqi Kurdistan that the European Union is being presented with an outstanding opportunity to make a substantial contribution to the urgent task of reconstructing Mesopotamia. I would very much like to hear from the Commissioner whether she shares with me this vision, and, if so, precisely what the Commission is already setting in motion in Northern Iraq, or what it is preparing to do there.
At the same time, I can tell this House that our Kurdish counterparts in Iraq are looking to make contact with our Parliament. Will the Middle East become democratic? Let us not leave it at recommendations on paper, but rather give it substance through our own personal and practical political dealings!
Mr President, ladies and gentlemen, I welcome the fact that the Palestinians living in the Arab sector of Jerusalem have been allowed to vote, but I believe that banning Hamas from campaigning is an extremely serious mistake and that Parliament, in my view, ought to formally condemn such a ban.
It is also important to point out the Union’s commitment to the Palestinian people, even though I believe that we need to broaden this commitment politically at a time when the Union should be calling on Israel not only to improve the conditions for passing through and entering the West Bank and Gaza, but also to do away with that hateful barrier that fragments the Palestinian territory, divides local communities – and, in some cases, family units – and disrupts, if not completely destroys, a great many local Arab economies.
The European Union must call on Israel to block any new settlements in territories that remain occupied and to stamp out any discrimination against Palestinians who are living in enclaves within Israeli territory. That is the commitment I call on Parliament and the Union to undertake.
Good morning, Mr President. I should like to assure the Commissioner that she has our full backing for any measures she takes with regard to Gaza. We are delighted that the issue of East Jerusalem was cleared up during the meeting held by the Israeli Government last Sunday. We are also delighted at the news that weapons have been banned on the day of the elections in Gaza and the West Bank. We are closely following the latest developments in connection with Hamas. We are aware that we must apply the same standards and the same criteria to Hamas as to the armed wing of Fatah. The Delegation for relations with Israel is prepared to welcome General Pistolesi to Parliament, and to offer him our full backing for his activities. We will also be very happy to support the Commissioner in any steps she takes to bring pressure to bear on the Israelis to meet their promise to safeguard the free movement of persons, goods and information and, of course, to lend their full support to the Rafah Agreement. We are also making preparations ahead of the forthcoming debate on a definitive solution to the issue of East Jerusalem and its borders.
Nevertheless, I should like to remind the Commissioner that a delegation of Lebanese parliamentarians, two of whom were members of Hezbollah, visited our Parliament yesterday. They strongly urged the EU to help Lebanon, and the thrust of their message was, without a shadow of a doubt, ‘save us from Syria’. We all know, however, that the main problem in the Middle East today is neither Palestine nor Syria, but Iran. I should therefore briefly like to comment, if I may, on a number of precautionary steps that we might consider taking with regard to Iran. For example, we should think about banning Iran from participating in the football World Cup to be held in Germany. We should consider suspending technical assistance from the International Atomic Energy Agency (IAEA) for the present resumption of Iran’s nuclear programme. I would suggest to the Commissioner that we should think about banning Iran Air planes from landing in Europe, and about ways in which we could restrict the movement of high-ranking Iranian representatives.
That being said, Commissioner, I should like, if I may, to make a very personal comment, speaking as someone born in the former Czechoslovakia. As a graduate in Arabic studies, I have been greatly alarmed in recent months, weeks and days at Russia’s growing ambitions in the Middle East. I am not talking merely about Iran, but also about Syria, Yemen and Iraq. We now have a unique opportunity to enlist Russia as a partner, and to tell the Russians that if they are capable of reaching an agreement with the Iranians, then they should go ahead and prove it. We should take Russia seriously as a partner, and we should tell them that if they can back up their words with action, then they should do so. If not, then they should not interfere in the Middle East, since such interference is dangerous.
Mr President, Commissioner, the absence of peace in the Middle East is having increasingly dangerous consequences: threats to destabilise the Palestinian community and risks connected with Iran’s aggressive behaviour, scarcely tempered by anxieties about Syria.
I appreciated the relative optimism of your opening words, Commissioner, but I think that things which go without saying are better said and I would like to help strengthen the grounds for optimism. The media are taking the view that, in the present situation, the disappearance of Ariel Sharon presages disaster and that the outlook is quite frightening. Indeed, Sharon seemed to be the only person capable of seeing through the astonishing process of unilateral partition that he had devised as a preparatory stage to peace.
I really would like to stress that this is no time to panic. Contrary to the impression given by the media, great men do not make history on their own: institutions and situations have their part to play. On the Israeli side, there have for a very long time been two political obstacles to any prospects of peace.
The first is that in the eyes of many Israelis and of Ariel Sharon, all processes of the Oslo, Taba or Geneva kind fail to take adequate account of the imperative of Israeli security. The second is that Israel’s largest right-wing group, Likud, has never, ever, in any way agreed to make the slightest concession whatsoever on its vision of Israel’s future, a vision of Biblical Israel, ‘ or ‘Greater Israel’, on the pretext of exchanging land for peace.
Before he was taken ill, Ariel Sharon had removed both those obstacles. He had removed the first one by making visible and beginning to carry out a plan aimed at achieving peace gradually by partition. Many of us in this Parliament, Commissioner, do not like that plan. Too much violence, not enough talks, and a Palestinian state much reduced in size into the bargain. It is the only plan there is, however, and it has won over many Israelis, because it was the first to marry the absolute imperative of security with the prospect of peace.
The second obstacle was removed because Ariel Sharon had the extraordinary courage to break with Likud. Even if Sharon has gone, a large new party has been born representing a section of the Israeli right that is willing to move towards peace because its mind has been put at rest. Tomorrow, that party may be the dominant force in the Knesset and join with other forces from the centre and the left.
The party’s doctrine and that of its leader Ehud Olmert are not focussed on negotiation, but only on withdrawal from the occupied territories. We know that. Nevertheless, Commissioner, the partisan mechanics of the Knesset can only move in the direction of deepening the split with Likud and of rapprochement with the parties of Amir Peretz and Schlomo Ben-Ami: Sharon or no Sharon, the necessary break has been made and the inevitable will follow.
The Israelis sense this and are showing it in the polls. Not only must we not over-dramatise at this time, we must stand firmly behind this process, because even though the Palestinian community is strongly influenced by Hamas it will quite obviously follow. Peace, Commissioner, is today’s promised land and Moses, too, died before he could enter it.
Mr President, when, in November, the Palestine Delegation met the Catholic bishop, Michel Sabah, he stated clearly that we should not obtain peace in the Middle East during the next 40 years if a just peace were not achieved in Israel/Palestine, involving a proper Palestinian state within bounds corresponding to the pre-’67 borders and not to Sharon’s enclaves. Jerusalem, which is also the Palestinians’ city, is part of the solution. Jerusalem is absolutely central. If Israel annexes the whole of Jerusalem, the key to peace will have been thrown away, and not only in that particular area but also in terms of relations between the Arab countries and the West. Bishop Michel Sabah’s words were in accordance with the conclusions of the European Council of 7 November 2005. Here was a clear statement that Jerusalem should be kept as an open city, and for the Palestinians too, and a request that Orient House be reopened.
This, however, is where the West’s double standards really come into their own. Israel is completely indifferent to the EU’s statements, for the Israelis know that none of the foreign ministers take their own words seriously. We even maintain Israel’s major economic privileges, despite the fact that they are expressly conditional on Israel’s observance of human rights, and the Council has just arranged for its own report on Jerusalem not to be published. At the same time, the EU is trying to buy its way out of anything to do with the Palestinians, for whom, in conjunction with Israel’s policy of apartheid, the EU and the United States are becoming entirely responsible. The fact is that Sharon wanted to call these walled-in enclaves a state, which would mean that Israel no longer had responsibility for the Palestinians under international law. Palestine would have no chance of creating a healthy economy on those conditions and would forever be dependent on others.
Matters will undoubtedly end badly unless miracles now take place in Israel and the people of peace and justice acquire power, not only in Palestine but also in Israel, or unless a miracle almost as remarkable occurs and the EU at long last begins to take its own words and international law seriously and makes use of the resources to which Europeans quietly have access. Nothing will happen as long as the Council and the Commissioner do not even mention the settlements and the Wall and do not say a word about a proper state.
Mr President, Commissioner, the European Union’s role as a promoter of democracy and economic development and as an honest broker between the parties in the Middle East conflict must in my opinion be welcomed unreservedly.
The fact that the EU is also sending many millions of euros to the Middle East is also justified in this connection – including the EUR 1.5 million you mentioned for the Palestinian elections, Commissioner.
We also need to ensure, however, that the results of such democratic elections are accepted by all sides, even if the election winners include political forces – such as Hamas – that we perhaps do not like so much. If the EU wants to be an honest broker in the Palestine conflict, it must speak out much more strongly in favour of the two-State solution. Persuading Israel to offer the Palestinian territories the necessary space for democratic and economic development will be an essential step in this direction. Only a genuine improvement in the Palestinians’ living conditions will make them turn away from political radicalism and terror.
If the EU is to be able to play such a valuable role as mediator in this very problematical geopolitical area, however, it must not become a front-line state or party to the conflict itself. That is why I would like to take this opportunity once again to warn against full accession for Turkey to the EU. That would put the European Union on the front line with Iran, Iraq, Syria and also, indirectly, with Palestine.
Mr President, Mr Rocard’s excellent speech reminded me that in my earlier speech I failed to acknowledge his role as chief observer of the Commission delegation last January. At present, Mrs De Keyser, from this House, is chairing the Commission’s observer mission in Palestine. I should like to acknowledge that duty.
I apologise in advance for having to leave early: I think I have caught a Strasbourg cold. I therefore thank the Commissioner in advance for her reply to my questions.
Mr President, I should like to congratulate the Commissioner for her work in assisting the efforts for peace in the Middle East and for enhancing the visibility of the European Union in the region.
Two elections will dominate the developments in the Middle East in the coming months. The Palestinian election is significant because it is expected to yield a pluralistic result. Hamas will participate in that election and is expected to do well. This is the time for the European Union, among others, to convince and encourage everybody on the Palestinian side that there is only one way: the politically and democratically chosen way, which is incompatible with armed struggle or with terrorism.
Also, the old and new guard of Fatah will find their distinct way of expressing themselves during the legislative elections. That is why the elections have to be free and fair: free from any restrictions on behalf of Israel and free from any manipulations from inside. The Palestinians must be able to campaign and vote freely in East Jerusalem. I hope that the international observers, including our own parliamentary mission, will be able to do their jobs freely, without hindrance and intimidation.
The Israeli elections are also very interesting because there is now a renewed hope generated by the decision of Ariel Sharon to leave Likud and form a new political movement, joined by others, including Shimon Peres. The opinion polls have been indicating that we may now have, at long last, a stable Israeli Government in a truly pluralistic – rather than a multi-fragmented – Knesset.
From the opinion polls it is obvious that Israeli public opinion is adhering to new ideas, giving hope to a pluralistic, realistic, secure, peaceful future, without the wooden positions of the past. Alas, the illness of Mr Sharon is of consternation for all of us, but let us trust Israeli society.
In the context of the Middle East, we cannot ignore, have to be vigilant and alert to any external interferences from factors such as Iran, Hezbollah and other interconnected factors. It is imperative that the assassins of Rafiq Hariri are finally brought to justice.
– Mr President, Commissioner, the election of a democratic Palestinian parliament and the setting up of democratic institutions are the necessary preconditions for the establishment of a viable and sovereign Palestinian state which will live in peace and security next to a secure, peaceful and democratic Israel.
Progressive, moderate forces in Palestine need to block the way to all the forces feeding the blind violence and clashes, to say no to the forces denying the existence of the state of Israel. It is these extreme Palestinian forces that are materially undermining the very prospects of the creation of a Palestinian state.
All the political organisations have their place in the political system in Palestine. However, they have their place without weapons, without paramilitary approaches, without terrorist action. There needs to be – and I am calling today for – immediate intervention by the European Union and by you, Commissioner, for the release of the Palestinian parliamentary candidate in Jerusalem, Mrs Fadwa Khader, who was arrested and is now in jail. She needs and we call for her to be released immediately.
I should like to touch on two major issues which relate to peace in Palestine and the Middle East: you referred to one, Commissioner, which is the drastic economic and social situation of the Palestinian people living in Gaza and the occupied West Bank. Your contribution is indeed important if this situation is to be rectified.
However, there cannot be peace with poverty, with despair and with the marginalisation of the Palestinian people. This poverty, this marginalisation is the best ally of the extreme paramilitary organisations.
The second issue relates to the unacceptable tactics which the Israeli authorities continue to apply to the occupied Palestinian territories, especially East Jerusalem. The illegal settlement is continuing, as are the de facto annexing of territory, the building of the wall and the compulsory purchase of Palestinian property.
On 7 November, the Council of Ministers took certain decisions on East Jerusalem. On 12 December, the question of East Jerusalem was discussed again. I believe that the European Union should take immediate measures to respond to these unacceptable Israeli tactics. We should not feed the radicalisation of extreme Palestinian organisations any more and Israel bears a great deal of responsibility here.
Mr President, this period is an important opportunity for the Palestinian and Israeli peoples. I expect the elections next week will result in Hamas being elected and represented. Europe must decide how to deal with them. We cannot exclude them, and indeed the Israeli Government must be encouraged to accept the will of the Palestinian people in respect of who they select as their representatives, no matter how difficult that may be for them – and I quite understand that it will be difficult.
We have to engage with Hamas after the elections on a conditional basis to encourage complete abandonment of violent means in pursuit of its political objectives. The Israeli Government must come to realise that missiles, demolitions, apartheid walls and assassinations will not guarantee or bring it sustainable peace. Political engagement with the enemy is necessary, otherwise there will be no peace. Most of all, Israel’s current government must realise that a sustainable peace is not possible without a sustainable Palestinian State.
A ‘Swiss cheese’ Palestinian State on the West Bank, with the Israelis controlling the cheese and the Palestinians controlling the holes, will not work and will not deliver peace to Israel in the long term. What has been absent up to now is a mutual respect for each other’s rights and for each other’s humanity. We must work to ensure that those two aspects of a political solution in the Middle East are developed.
. Mr President, may I thank the honourable Members for a very broad and interesting debate. The Middle East is a subject on which one could speak for hours, but I shall take up the most important points.
Firstly, Mr McMillan-Scott raised the issue of funding a chamber for the Palestinian Council. We will have to await the outcome of the elections and see what government will be formed – I shall come back to the question of Hamas shortly. Then we will have to consult the Palestinians themselves to find out their demands and to see where we can support them. It will depend on that common vision whether we can support such a chamber. I do not rule it out completely, but it is really up to the Palestinians to ask for that.
Secondly, you also asked how we could help the democratisation process. I think our Neighbourhood Policy and the action plan would be the best basis for such further democratisation, for the rule of law, which is one of the major issues and one on which we insist very strongly.
For a year now we have had much better relations with the Israelis; on the one hand because Prime Minister Sharon kept his word on the withdrawal from Gaza – which was a step forward – and, on the other hand, because of the action plan, in which the Israelis are highly interested. I had a lengthy talk with Prime Minister Olmert on that subject. They are very interested in doing something.
On your third question, I would say that we are very preoccupied about the sentence on Mr Ayman Nour, the leader of the main opposition party in Egypt. The Commission was very supportive of a Troika statement issued by the European Union immediately after the sentence. We will follow up the case in the Council meeting of Foreign Ministers on 30 January and then in our current negotiations on the action plan with Egypt – negotiations which, it must be said, are not easy.
To return to Hamas, I know one of the crucial questions is what the government will look like after the elections. The polls show a possible share of the vote of between 30 and 40% for Hamas. Accordingly, I have very clearly stated that we will work with any government that will seek peace by peaceful means and will also respect the principles incorporated in our two major agreements. One is the interim association agreement. As I have already said, there is democracy, the rule of law, the basic principles that we all hold up. Secondly there is the action plan, in which there is a clear commitment to the roadmap.
President Abbas himself made it very clear that the acceptance of the Oslo Accords and the roadmap forms the basis for participation in the future government. I know that the Israeli Government is very clear and adamant about certain things it demands of a future Palestinian Government. We will of course work with both parties on these issues, because we know how sensitive and crucial they are in order to make progress on those issues on which we all agree: the free movement of people and goods for the Palestinians, where I have announced the possibility of going forward with the airport; where we are starting the procurement procedures in order to make it possible to get more access for people and goods. At the same time, it is also important to see how a government can be formed in Israel.
I agree with my Cypriot colleague, Mr Kasoulides, that an interesting situation is also arising on the Israeli side. With Prime Minister Sharon incapacitated at the moment, acting Prime Minister Olmet has taken over in a pragmatic, pro-European way – that is clearly what he stated – but in a way in which he can hold up the security question, which is the overriding question for every Prime Minister in Israel. Hopefully, things will go in the right direction. I do not want to interfere in any of these processes; we are still two months ahead of the Israeli elections. The important thing is that there is a leadership in the future that is able, capable and willing to go on with that.
I agree with those who say that, as very clearly stated in the Quartet, we also have to speak out very clearly on the question of settlements, on the separation barrier. The Council’s report – it was a Council decision, by the way – has not been publicised, but it has already been covered in the press, so everybody knows what it contains.
Finally, the important thing for us will be to work very closely with both sides because, as many others have said, the Palestine-Israeli conflict greatly influences the stability of the whole region. The situation in Iraq and the upcoming difficult situation with Iran do not help to improve the stability of the region.
Thank you very much, Commissioner.
The debate is closed.
Mr President, Commissioner, ladies and gentlemen, every human being has the right to live in peace, to live in a democracy and indeed to life itself. Extremist factions must therefore understand that no nation may be wiped off the map. This was attempted in the past, even in Europe. Fortunately, such attempts proved unsuccessful, although they did lead to unspeakable suffering and to tragedy on an unprecedented scale. At this stage in the history of the Middle East, we should be focusing on the elections in Israel and the Palestinian Territories. Let us hope that the results of the elections will allow both peoples to move closer to a peaceful solution. The European Union should now concentrate on the political context. The Neighbourhood Policy, infrastructure, education, and social issues are certainly important, but the key to a permanent solution lies in politics. Unless the political situation is resolved there will be no progress along the road to peace in the Middle East.
The situation in the Middle East remains a cause for concern, and is of direct relevance to us in Europe given the energy dependence of the EU on foreign powers, much as my own Scotland is in the happy situation of being a net exporter of energy. The political reforms underway in some Middle East countries are to be welcomed, and the EU could do more to support the growth of democracy in these countries. Current tension between the EU and Iran over the resumption of the Iranian nuclear programme can only be resolved long term by dialogue, and if we seek the position of honest broker then we must endeavour not to avoid double standards in our dealings with Iran.
I would like to inform you that the Conference of the Presidents has just adopted its proposals on the membership of the Equitable Life Assurance Society Committee of Inquiry and of the Temporary Committee on extraordinary rendition.
These proposals have been sent to all Members by e-mail and are now on Parliament’s website.
The deadline for tabling amendments is this morning at 10.30 a.m. and the vote will take place today at 12.00 noon.
The next item is the report by Mrs Estrela, on behalf of the Committee on Women’s Rights and Gender Equality, on the future of the Lisbon Strategy from a gender perspective (2004/2219(INI)) (A6-0402/2005).
. – Mr President, Commissioner, ladies and gentlemen, gender equality has not been at the forefront of the implementation of the Lisbon Strategy. Yet without the active involvement of women, the Lisbon agenda is bound to fail. Unfortunately, the gender dimension is conspicuous by its absence from European discourse and, more importantly, political action. Most of the documents produced by the European institutions and the Member States come very much from a male perspective.
It is unacceptable that, in the 21st century, ten years after the Beijing Platform for Action, women still suffer every form of discrimination – be it at work, in the family, in politics or in society at large – and that the reconciliation of family and working life has yet to be achieved, even though family life is acknowledged to be the main factor holding women back in the labour market.
Unemployment stands at 10% for women and 8.3% for men. Women earn lower salaries, even though they have more qualifications; 58% of graduates and 41% of holders of higher degrees are women. Politics, business and society as a whole have yet to realise that reconciling the different areas of women’s lives is a politically and socially relevant question.
Maternity must not be viewed as a problem for employers and for the economy. Rather than being problematic, in fact, it is actually a service provided to society, which helps to combat low birth rates and the ageing of the population, and to guarantee the sustainability of the social security system. It is therefore crucial that women should not be penalised for motherhood. The truth, however, is that women do not make progress in their careers, do not receive regular productivity bonuses, do not receive a share of company profits, and have to accept less significant and less professionally rewarding jobs. What is more, when a worker of either sex sees that company bosses are more understanding of those who want to leave early to pick up the car than those who want to leave early to pick up the children from school, this says everything about the mentality of those who hold economic power and about the way in which the tasks traditionally assigned to women are undervalued.
It should also be remembered that society is organised along lines drawn by men. It is they who set the timetables without regard for the fact that children need to be picked up from school and that the fridge needs to be stocked to feed the family. This is a problem for everyone, not just for women. Appropriate policies should be put in place to encourage people to share tasks in the home. Fathers should therefore be granted an inalienable right to parental leave following childbirth or the adoption of a child, without losing any employment rights.
It has been demonstrated that the sharing of family responsibilities between men and women is the first step towards achieving much-needed reconciliation between home life and working life. With the same rights to a career as men, women must not be forced to do the same work as men outside the home and three times as much in the home. The involvement of women in the political, social and economic spheres is an essential factor in social progress. Gender equality is very much a modern, contemporary issue that needs to be part of the EU’s day-to-day political agenda.
One of the EU’s key objectives should be equal representation in the political decision-making bodies. Integrating women into the decision-making process is a modern-day necessity and an absolute prerequisite in strengthening democracy. The time has come to abandon the notion that women are capable of working but incapable of making decisions. The road is long and full of obstacles but we must make our way along that road without wasting any more time. Women cannot sit around for more generations waiting for mentalities to change and for the system to regulate itself. They need to be proactive in the fight for the right to be on an equal footing with men, both in the public and private spheres, because nobody voluntarily hands over the power that they have held for centuries.
One thing is for sure: if you have privileges you do not want to lose them; if you are sitting comfortably in the seat of power you will not get up unless you are required to do so. History has shown that men are less inclined to show their traditional chivalry in such circumstances. This report seeks to redress some of these problems. I therefore ask for Parliament’s support for this report and hope that once it is adopted the Commission and the Member States will take account of the proposals and recommendations contained therein. I should like to take this opportunity to express my gratitude for the contribution of the policy unit, of the secretariat of the Committee on Women’s Rights and Gender Equality and of those Members who tabled amendments. Thank you, everyone.
Mr President, ladies and gentlemen, I would like to congratulate the rapporteur on her report and the motion for a resolution on the future of the Lisbon Strategy from the point of view of the gender perspective. It is a very useful contribution to our common agenda for growth and employment.
You are clear and very much to the point in showing what the policy of gender equality can bring to the Lisbon Strategy. The persistence of major disparities between women and men really is a matter of grave concern. It is essential that we continue our efforts and consolidate the integration of the gender dimension, gender mainstreaming, into all policies. The need to tackle the disparities between men and women in employment or education and, in particular, the pay gap and its causes must be at the centre of our concerns.
It is important that we tackle the structural inequalities between men and women so that all can participate equally in economic and social life. This will mean implementing Community law better. It is important, however, that we tackle all the factors behind these discrepancies, such as the predominance of women in lower paid sectors, the persistence of stereotypes, especially in education and training, or, as you clearly point out, the difficulty of reconciling professional and private life. The questions of reconciliation between professional and private life are a key aspect of questions of equality. They must cover all possible aspects: the care of children and dependants, the organisation of working time, new forms of working, etc. Men must also be fully involved in reconciliation measures.
You also underline that we all have a duty of good governance, involving in particular proper coordination between different policies, partnership between institutions and with the competent players, and statistical and analytical monitoring of our policies. The Commission fully shares these points of view, as evidenced by the annual report on equality between women and men that has been presented at the spring summit since 2004. The report identifies all these points as priorities for future action. The Commission’s commitment to equality between men and women will also be reflected in the roadmap for male/female equality that the Commission will be presenting shortly. It will highlight the governance aspect in particular, the importance of which you yourself have also very usefully emphasised.
The Commission is also constantly monitoring equality policy in analyses and studies and by developing specific statistics. Studies are regularly carried out by experts. These studies are published. There was a study on reconciling professional and private life in 2005, for example. Finally, the Commission analyses the gender aspect of Member States’ national reform programmes in order to make an important contribution to the ‘employment’ chapter of the annual monitoring report.
. Mr President, ladies and gentlemen, I too should like to congratulate Mrs Estrela on the excellent work she has done in this report. It forms part of the work begun with the Lisbon Strategy and, in my view, has highlighted an extraordinarily important factor for men and women in general and for women in particular: the ambitious target of attaining full employment in Europe by 2010. This target has been set because it is only by reaching that position that Europe will succeed in ensuring that its people have access to the welfare state, which is part of its history and culture and constitutes one of its greatest achievements. That is the first point I wished to highlight.
The second relates to the target of full employment – 70% of people in work in Europe – taking account of the fact that some countries in northern Europe, like the United States, have already exceeded that threshold: there is no doubt that the presence of women in the job market is not only what women want but also what our entire Community needs. Mrs Estrela’s report, which we put forward and which the Committee on Women’s Rights and Gender Equality adopted, promotes the contribution of women with a view to fulfilling this objective.
How? Firstly, by emphasising the statistic that has changed our approach to assessing the data. I very much welcome the fact that, for many countries, having to talk of ‘employment rates’ now rather than the somewhat malleable concept of ‘unemployment rates’ signals an important departure, in the same way as having very accurate and precise statistics on all work-related activities and on the role of women in the job market will signal an important departure.
The employment figures are still worrying. Clearly, what has happened in Europe over the past four years has not helped us to fulfil the Lisbon objectives. Some factors undoubtedly harm employment levels: the pay gap, which certainly does not make those women who do not need to go to work enthusiastic about doing so; and the need for lifelong training, particularly for older women who, like older men, are among those excluded from the workplace.
Nevertheless, I believe that this resolution represents an important contribution to the Lisbon Strategy and that, together with the – as yet non-existent – resources, it will help us to meet the targets that have been set.
. Mr President, Commissioner, the Social-Democratic Group has taken on the task of drawing up Mrs Estrela’s own-initiative report and carrying out the mid-term review, and it has found that the gender dimension is being short-changed in the Lisbon Strategy.
The motto ‘equal pay for equal work’ has already been mentioned. We have had that on paper for years, but it has not been put into practice. The reality is an EU average of 15% to something over 30%. Things cannot go on like that. In business, women are largely absent from executive positions. We even have good models outside the European Union – take Norway, for one. In Norway, the government has passed a law requiring 40% of supervisory board members in quoted companies to be women. Have the courage to take such initiatives, Commissioner, and make this part of the road map.
The demand for independence must not be left only on paper. The social partners must be more active here. I am getting sick and tired of always hearing that it is because of women’s qualifications. As we have already heard, women are now better educated and there are far more women graduates than male graduates, but we have still not broken through the glass ceiling. There must therefore be other reasons why women are not coming through, and I have to say there is a lack of political will here.
Again and again there has been much talk of good will here in this House and in the Commission. So where is the snag? Why is it that women – even in politics – are still not achieving the breakthrough? Here Mrs Estrela’s report is helping to stir us up again and to ensure that the role of men changes. Reconciling family and working life and gender mainstreaming are not matters for women alone. I am therefore asking you to increase the pressure. I am asking the Commission at long last to present the road map and not merely to describe the facts again but to be really courageous and move forward.
The new Gender Institute will be an important and courageous step. It will enable us to demonstrate that Europe is taking equality seriously. I am therefore asking you to translate words into action. The Lisbon Model and the Lisbon Strategy can only be successful if women are fully integrated.
Mr President, the fact is that the Lisbon Strategy, reworked in Gothenburg to include the sustainable development strategy, is aimed at achieving economic growth and social cohesion and at reducing poverty in the Union and, to this end, it states that the three complementary pillars on which it should be based are the economic, the social and the environmental. All three are equally important, Commissioner.
Given that social inclusion within the Lisbon Strategy relates specifically to women, I would like to congratulate Mrs Estrela on her report, because it offers an excellent opportunity to remind the Council and the Commission of the need, where the gender perspective is concerned, to incorporate a transversal dimension into all of the Union’s policies.
As the report states explicitly, better coordination is needed between the policy of gender mainstreaming, on the one hand, and the Lisbon Strategy on the other, with a view to taking systematic account of the gender perspective in achieving the ambitious Lisbon objectives, particularly in the broad economic policy guidelines, the employment guidelines, environmental policy − i.e. the REACH Directive − internal market policy − i.e. the Bolkenstein Directive on services − and, finally, the policies on integrating immigrants.
Furthermore, there is also an obvious link between the Beijing Action Strategy and the Lisbon Strategy, and the need to take advantage of the productive potential of male and female European workers is therefore crucial to compliance with both agendas.
Finally, as has also been said, we support the amendment presented by Mrs Gröner and Mrs Estrela calling on the Commission to make the reconciliation of family life and employment one of the priorities of the gender equality road map, which is currently under discussion, and, in cooperation with the Member States, the social partners and other actors, to review the suitability and effectiveness of Directive 96/34/EC. That review should focus on how to improve the situation of women and men with a view to reconciling family life and employment for both genders, which would be a key factor in terms of achieving gender equality in all aspects of life.
Mr President, EU leaders promised to make a decisive impact on the eradication of poverty by 2010, yet more than half way through the ten-year period of the Lisbon Agenda this has not happened. In the light of this, the Lisbon Agenda’s pledge to tackle gender equality must also be viewed with a degree of scepticism. Mrs Estrela’s report put forward practical measures for ensuring gender equality, including employment opportunities for women, and I thank her for her very good work.
The creation of employment opportunities is not about providing women with low-paid jobs or with less favourable working conditions. Such opportunities must have at their core equality for women on a par with their male counterparts. On average there is a pay gap of 15% across the EU, but in a recent survey in my country, Ireland, it emerged that the gender pay gap has grown: it has increased for women in spite of Ireland’s economic growth. Irish women are paid 17% less than Irish men for the same work, so it is clear, as Mrs Estrela says, that growth and jobs alone will not bring gender equality.
President Barroso told Parliament yesterday of his commitment to the roadmap for gender equality, dealing amongst other matters with employment and with reducing the pay gap. I commend Mrs Estrela’s report to him and to Commissioner Michel as a good basis for progress in this area.
The present emphasis on achieving growth at the expense of social inclusion, of working conditions and of environmental protection will not in any way lead us in the direction of greater gender equality. That needs to be addressed through positive action and not simply lip service.
. Mr President, when the Heads of State or Government of the Member States met in Lisbon and adopted the Lisbon Strategy, they acted as if they were directors of production companies. According to the aforementioned Strategy, the European Union was to become the most competitive and dynamic knowledge-based economy in the world, and was to overtake the United States of America. One of the long-term aims set was a 70% increase in the employment rate. This is to be achieved by raising the retirement age, thus depriving citizens of the restful retirement they are entitled to. Another aim set is to use human capital to greater advantage by making workers more productive. Europeans themselves are opposed to this, as they wish to have more leisure time and longer holidays.
Certain Members of the House are very familiar with pressure of this kind. It was a feature of the Soviet Communist era, especially of the 1950’s. People were worked so hard that they would achieve 200% of the target set only to die of exhaustion before being awarded posthumous medals. In the spirit of gender equality, women are now also supposed to go out to work, instead of bringing up their children. The Strategy calls for the provision of day-care facilities for at least 90% of children over three years of age, and for at least 30% of children below three. Sadly, we are all too familiar with the results of a similar experiment that took place during Socialism’s darkest and most misguided period. Society needs to understand that no institution can ever replace a mother when it comes to caring for young children, even up to the age of seven. Only a mother can provide the kind of love that is essential for a child to develop properly.
It would therefore be more appropriate for the Strategy to provide payments and pension rights for mothers bringing up their children. This would help reduce unemployment. More importantly, it would be the best investment we could make for our future, because children and young people are our future. We are opposed to treating individuals simply as units of labour and to the exploitation of women. Women should enjoy special protection, as it is they who bear and bring up the next generation.
Mr President, at the March 2000 Lisbon European Council, the European Union set itself the ambitious target of reaching a 60% employment rate for women by 2010. I fully support those ambitions and very much hope they will not be in vain, because many ideas are put forward, plans made and dossiers and reports written on the subject of equality between men and women, but few concrete results are seen.
Social, pay and professional disparities are always a live issue in France and throughout Europe, too. Whether it is the improvement of childcare services – in particular by increasing the number of facilities available – or the promotion of new forms of working such as teleworking to make it easier to reconcile professional, family and private life, all these measures are much more effective in helping to promote equality between men and women than the systematic forced application of the concept of non-discrimination advocated by certain feminist lobbies that are very active in the European Parliament and which they use at every opportunity and always for highly ideological purposes.
I am pleased to say that my colleague Mrs Estrela’s report is along these lines. We will all gain from showing pragmatism and common sense. Finally, I think it is also particularly important to take account of the distinctive cultural and ethnic characteristics which often stand in the way of promoting equality between men and women.
– Mr President, Commissioner, this is not the first time we have debated the problems of the participation of women in the productive process and their implications for our progress and social cohesion.
However, it is the first time that we have had an integrated and global approach to the matter as in Mrs Estrela's report, which highlights the central position of the gender dimension in achieving the Lisbon objectives. I thank Mrs Estrela for her initiative and her work and the members of the Committee on Women's Rights and Gender Equality who took part in this endeavour.
Other speakers have spoken about discrimination and the problems which women face today on the job market as regards their access and deployment and the particular problems which vulnerable groups face in our society, such as female immigrants and elderly women.
Today we can see that no social model in the European Union has addressed this matter with any noteworthy success. However, the various experiences are worth studying and researching in depth, so that they can be used in the policy guidelines of the European Union and in efforts by the Member States.
That is why I should like to ask the European Commission to address the issue of the different concepts and methods used to calculate participation in the job market. We do not all have the same definition of unemployment, seasonal unemployment and long-term unemployment. We therefore need to address these concepts in as uniform a manner as possible, so that we can record the actual situation and give the real dimensions and directions to our task, both in the European Union and in the Member States.
Similarly, the Commission should take account of the significant differences in concepts and policies concerning parental leave, use of rights and so forth. We cannot talk about efforts to achieve the Lisbon objectives when there are so many different concepts and approaches in the Member States.
I should also like to emphasise the importance which must be attached to the proposal in the Estrela report for a collective and global approach to the question of women. Mainstreaming, which is a European Union philosophy, must be incorporated into all policies and evaluations both in the European Union and in the Member States' action plans.
Finally, I should like to ask you, in the European Commission's evaluations of progress made in achieving the Lisbon objectives and in evaluations of the various funds, to ensure that we always have this mainstreaming dimension. Our committee will be your ally in this endeavour.
Mr President, Commissioner, ladies and gentlemen, I would like first of all to congratulate our rapporteur, Mrs Edite Estrela, who has done an excellent piece of work on which I hope you will be able to draw, Commissioner.
How can we continue to aspire to making the European Union’s economy the most dynamic and competitive knowledge-based economy in the world by 2010 without eradicating the continuing disparities between men and women?
Half way through the Lisbon Strategy, we can unfortunately only note a failure to achieve these objectives. The gender dimension cannot remain confined to only a few areas of this strategy. It is a horizontal and transverse element that cannot be ignored and cannot be reduced to a mere box-ticking exercise in an impact assessment.
It means concentrating on the systems and structures that create and maintain inequalities and accentuate differences. Three percentage points more women than men are unemployed. 33% of women work part time involuntarily compared to 6% of men. Only 10% of women achieve high-level positions. The pay gap ranges from 6 to 30% for the same work, despite equal treatment having been a fundamental principle of Community law since 1957.
If Europe wants to reach its growth and employment targets, it is time to change the way people think. Women’s working hours must remain a choice and not a constraint that makes their position insecure. Women’s access to lifelong learning must be optimised. There must be a real political will to create measures for the family that will allow men and women to reconcile professional, family and social life: more childcare facilities at affordable prices, and more parental leave for men to allow them to give themselves more to bringing up their children.
We must make the gender perspective an absolute priority as a matter of urgency and fulfil the promise of a Europe based on the values of democracy, equality and social justice for all – women as well as men.
Mr President, the Lisbon Strategy must not be confined to economic policy objectives, but it must also contain principles for strengthening social cohesion and sustainable development. We must make clear that gender equality also has a central role to play in the Lisbon process. We must also make clear that the Member States really must implement the Barcelona guidelines on childcare. Reconciling family and professional life must stop being pie in the sky and mere empty words; it must be at the forefront of the Lisbon process.
We must also make the Member States’ responsibilities clear on this. We must also point out, however, that a lot of things need to be put under the microscope, such as social security and pension systems in the Member States, which are biased in favour of the childless and discriminate against families with children. We must have the courage to put all that under the microscope at last. We must also draw attention to the gender-specific wage gap that still exists in the European Union; it is between 15 and 33%. That must be a wake-up call for us to do more for gender equality in the European Union.
We must make clear, furthermore, that alongside these better childcare objectives we also need to fight against the massive discrimination to which women are still subject despite having a higher educational attainment than men; we see this repeatedly with the wide pay gap in the European Union in particular. Greater flexibility in working hours in order to reconcile family and professional life should also be much more central. We are aware that demographic trends are an enormous problem in the European Union and that we must do all we can to really encourage people here. We must make clear that having children also brings happiness and enriches life, and we must provide incentives for families. We cannot stand by while child allowances and the like are basically only alms for families with children, which are quite clearly discriminated against by social security and pension systems.
– Mr President, ladies and gentlemen, Commissioner, reality has borne out our frequent warnings that the implementation of the Lisbon Strategy only prioritised liberalisations and the flexibility of the labour market. Alongside the Stability and Growth Pact, this is having a detrimental impact in the social field, affecting women in particular.
Stating that urgent measures must be taken to promote jobs, high-quality jobs and the social inclusion of women in order to achieve the Lisbon objectives is simply not enough. What is needed is to reverse the policies that are jeopardising equal rights and fomenting discrimination against women, especially in the workplace. As such, in addition to increased unemployment among women affected by the restructuring and relocation of multinationals and by industrial sectors affected by the liberalisation of internal trade, such as textiles, clothing, footwear and many others, the new jobs being created are increasingly precarious, badly paid and discriminatory, and fail to respect the rights of female employees.
Even so, within the scope of the so-called ‘Lisbon Strategy’, there are new proposals for a directive on the table that may exacerbate discrimination against women, worsen the unemployment situation and deepen social exclusion still further. These include the proposal for a directive on the organisation of working time and the notorious Bolkestein Directive on the liberalisation of the services sector. For this reason, it is impossible to go on claiming to be defending women’s rights while systematically undermining those rights, be it via the broad economic policy guidelines, or via policies and measures aimed at creating an internal market.
Mr President, ladies and gentlemen, it is crucial that, at the very least, the Community institutions and the Member States take this report on board.
Mr President, the Lisbon Strategy set out the objective of an employment rate of 60% for women to be achieved by 2010 and a full employment rate for those available for work by 2010. This will not be achieved. The Lisbon Strategy is yet another way of damaging European economies through state interference and over-regulation.
This report is typical of the socialistic approach so beloved of this Parliament. It recognises the problem, which is that the economies of Europe need to be more competitive and that Europe is rapidly losing its competitive position, but then sets about devising measures that are either irrelevant or will actually make the problem worse.
The report recommends that Member States take measures to ensure that the most disadvantaged women, especially single parents, are guaranteed a minimum income. What could be more calculated to create unemployment than guaranteeing a minimum income for not working? The report states that earnings and working conditions in many Member States, particularly in large commercial chains, are an affront to women’s dignity and are often the cause of miscarriages and disability. Absolutely no evidence is produced for this outrageous statement. I can assure you that any commercial chain in Britain that caused miscarriages and disability would soon find itself in the law courts.
The way to ensure maximum employment for those people, both men and women, who want to work, is to get off the backs of businesses and deregulate. There should indeed be equal pay for equal work, and to help those parents who wish to stay at home and look after children we should lessen the tax burden on the parents who work, as indeed we should lessen the tax burden on all who wish to work. Such policies will never happen in the socialistic EU, which is another reason why Britain should leave the European Union and take the actions required to ensure economic regeneration and prosperity while it still can.
– Ladies and gentlemen, the Lisbon Strategy is an excellent document but, as European Commission president Mr Barroso has told the European Parliament, it lacks realism. This is why I would like to welcome this report and to express my thanks to the author, who seeks to address in her text the issues of gender equality.
Are we still trying to identify the goals of the Lisbon Strategy when the process is already into its second half? To me this seems somewhat late in the day. In section I of the report the distinguished MEP refers to the Beijing Platform Fraction. It is deplorable that I was the only EU representative to attend, when the women’s rights conference in Beijing subjected the Beijing Platform and its practical implementation to its tenth assessment. My concern is that this report will turn out to be one of those that describe accurately the situation and status of women in the EU Member States, whether in terms of employment, social situation or health, but whose substance will not be applied in practice. I still entertain the hope that the report will not be put on the shelf, however, and my hope has been strengthened by the Austrian presidency, which includes women’s health among its priorities. Here again we encounter another problem, though, as the health care systems of the Member States are, in accordance with the subsidiarity principle, subject to the purview and decision-making powers of the Member States. Since we know that the health sector in the EU member countries is going through an extremely difficult reform, health protection should be coordinated at an EU level.
For a woman to be able to fill her position in society, be an equal partner in the workplace and a good mother, she must enjoy good health. The protection of female health in an ageing population should be one of the most important goals of the Lisbon Strategy, whether in the form of preventive examinations to detect breast cancer and cervical cancer or research into the causes of premature birth and increasing infertility.
– Allow me first and foremost to express my thanks to the rapporteur, Mrs Estrela, and to the shadow rapporteurs and other members of the Committee for Women’s Rights and Gender Equality for the work they have done in support of this own-initiative report. The report by Mr Wim Kok has convinced us that the Lisbon Strategy requires thorough revision from a gender equality standpoint as well. We must not forget the competencies of women and the special nature of their important role, and this applies in a context broader than the economies of the Member States. Finding a proper work-life balance requires us to take account of the social mission of women in improving the demographic situation in Europe. Under no circumstances should we overlook the formally unrecognised and still unpaid work that women are doing. To this end, we should develop the relevant methodology, along with evaluation techniques and statistical reporting. I am convinced that the social recognition and financial remuneration of this work will significantly enhance the economic situation and social status of women.
Let me remind you of one of the conclusions and objectives of the European Council formulated in March 2000 – full employment in Europe, in a new emerging society that is better attuned to the personal choices of women and men. It is not enough to ensure that all people are employed. Under the communist regimes there was one hundred percent employment and we know what economic standards were like then. It is not enough for all citizens to be able to use computers and to apply the available information effectively. The primary focus of the Lisbon Strategy is an economic one, but the strategy can succeed only if it contributes to the cultural advancement of Europe as well. European cultural standards cannot be divorced from the issues of equal opportunity and gender equality. Europe will be credible only if the women, men and children inhabiting it do not have to endure extreme poverty and social exclusion, and only if its citizens can in their everyday lives think critically, comprehend social phenomena and communicate well, that is, humanely, with each other.
Mr President, in the third millennium, a woman has to have the opportunity to decide whether she wants to work or stay at home. If she chooses to work, she has to be judged according to her performance, not according to her sex.
Women hold the key to achieving the Lisbon Strategy’s overarching goal of creating more growth and jobs in the European Union. Increasing the participation of women in the labour market must be a top priority for the EU. Higher participation rates for women will help tackle Europe’s demographic challenges, as well as increasing growth and productivity. However, these advances must go hand-in-hand with greater gender equality in the labour market.
Discrimination against women, occupational segregation and pregnancy discrimination exists on a large scale. Moreover, the gender pay gap persists across Europe. It currently stands at 15% for full-time jobs, but is as high as 40% for part-time jobs. The PSE Group believes in targeted actions to help promote the employment of the most vulnerable groups of our societies, namely older women, those belonging to ethnic minorities and women with disabilities.
The development of a knowledge-based society makes high demands on the educational level of the labour force. Girls are outperforming boys at school and more women than men participate in adult education and training. We must make better use of this potential and there must be a lifelong approach to ensuring gender equality from education through to career development and adequate pensions for women.
We need to fight for a gender-equal society which is fit for the 21st century and forms an integral part of our European social model. Some progress has been made in recent years, but there is still so much to do. The onus for achieving the overarching goals of the Lisbon Strategy ultimately lies with Member States, which must urgently take up their responsibilities to ensure these ambitious goals are made a reality.
– Mr President, the measures being proposed in the report being debated appear to want to address female unemployment and equality problems, but really result in cutbacks to and the abolition of any positive arrangements and rights achieved by women through the hard struggle of the working-class, grass-roots and women's movement.
They relate to the application of the Lisbon Strategy. They promote part-time employment, employment with flexible hours, shift work and fixed term contracts in the home care, social, health and other sectors, thereby resulting in more intensive exploitation of women, less secure employment and, consequently, increased levels of unemployment and uncertainty.
Commissioner, it is working women, it is working-class women who are being crushed by the anti-grass roots policy, because wealthy women have no such problems.
The report also highlights the standard model and philosophy of the family as a production unit which solves the needs of its members. In our opinion, it is very, very dangerous. The responsibilities of the man are being increased in order to convince working-class families that responsibility for the reproduction of their members lies with them. Thus, you are putting the entire burden on the family, the problem of children and of health and of education and, at the same time, you are putting these sectors in the hands of crude traders, of dealers who buy and sell, and leading the working classes into an impasse.
We consider that the measures lead away from the demand for women to be integrated into the social opus alongside a state policy which will help women and mothers and protect children and the elderly.
These are proposals which ultimately aim to downgrade and further privatise and commercialise existing social services, with the consent of women and working class families.
– Mr President, Commissioner, ladies and gentlemen, I would like to express my thanks to the rapporteur, Mrs Edite Estrela, for this own-initiative report. The recommendations in the report challenge the countries to take urgent measures towards attaining the Lisbon agenda goals of advancing employment, employment quality and the social inclusion of women, bearing in mind the major economic potential to be tapped by higher rates of women’s employment.
If we are to meet the Lisbon objective of 60% employment among women in the Union by the year 2010, we must start implementing the relevant measures in practice. The Member States and the Commission should continue to focus on taking effective measures in support of growth, primarily among Europe’s poorest regions, where the lack of jobs forces people, primarily women, to accept jobs with large retail chains in many Member States involving humiliating working conditions, unacceptable hours and extremely low pay. I know what I am talking about, as I live in the outlying region of Prešov in Slovakia, where the average unemployment rate is around 23% and the average [monthly] pay is about SKK 12,000, which is approximately EUR 300.
It is extremely important to establish a business-friendly environment, to promote the business spirit of women and ensure the availability of micro-credit to help women start up their own businesses. The position of women in countries with a functioning micro-credit system has changed significantly. Additionally, it is necessary to ensure that women enjoy better access to post-university level education and life-long learning, as well as to new technologies and the Information Society so as to enable them to cope with the competition in the labour market. To ensure that EU enlargement acts as a catalyst for improving gender equality policy in the new member countries, we must also improve the standards for implementing measures in national legislation that are intended to eliminate gender inequality in employment, remuneration and/or political representation.
Ladies and gentlemen, I am convinced that women are a key to meeting the Lisbon objectives and, hence, deserve the attention of European institutions and governments of the Member States.
Mr President, Commissioner, ladies and gentlemen, the rapporteur’s report highlights a worrying and, unfortunately, often overlooked fact: the inequality between women and men in research persists and is preventing compliance with the Lisbon objectives. In the Committee on Industry, Research and Energy, we had hoped to obtain more resources for research in the new budget. More and better research and, therefore, more resources for research together constitute the most crucial weapon in the fight for competition and growth in Europe. Unfortunately, the budget negotiations recently struggled through resulted in insufficient priority being given to research. That is a great pity. The strategies in the Lisbon Agenda are the guarantee of Europe’s future. Even though the EU’s research programmes only constitute a small portion of total resources for research in Europe, we must think very carefully when we set our priorities. The very fact that European women are still under-represented in the research world, despite women now being better educated than men, signifies that Europe has huge potential that is not being exploited. That is something that, emphatically, we must do something about.
Few high-ranking female academics have spouses and children, while their male counterparts, more often than not, do. Young female candidates have difficulty obtaining research posts. Throughout Europe, most newly qualified candidates are, in actual fact, women but, higher up the career ladder, men are still firmly ensconced. Now, in particular, it is important to be aware of the fact that women are more vulnerable than men, for the competition for research funds is tough. We must increase the proportion of top women academics and PhD students in order to meet the challenges we face. Investing in education, research and innovation is our only opportunity for coping successfully in the knowledge-based economy. The unexploited female potential for research is the nuclear power of the future.
We must become better at encouraging young women to choose a research career, and we must at the same time secure better conditions for both women and men in the research world. For example, by far the majority of research posts in Europe are at present temporary and, if we do not remedy that state of affairs soon, public research will end up taking second place behind private research. In the longer term, this may mean that most university teachers will be women, reflecting the situation further down the education ladder in the school system, while men find employment in industrial research, which is better paid and more prestigious and in which only 15% of researchers are at present women.
Mr President, Commissioner, ladies and gentlemen, there is a lot to be done if we want to achieve the Lisbon objectives, and one thing must be clear: we will only get there with women. There is still an unreasonably wide pay gap between men and women in many Member States. There is still discrimination over promotion. The family still has to fit in with the job. Jobs ought to be geared to the needs of families, however. All areas certainly need to be thought through with an eye to gender mainstreaming, but they must also be thought through with an eye to family mainstreaming. New approaches need to be found here. We agree and do not like saying all that, but women still need greater support to develop their entrepreneurial spirit.
Women make a contribution to Europe’s economic efficiency and competitiveness. Education and lifelong learning are the keywords. The greatest potential of Europe’s citizens is and remains their knowledge and that must continue to be promoted on a basis of equality.
I would like to thank the rapporteur, Mrs Estrela, for going into the many issues thoroughly in her report. Mrs Thomsen has referred to the area of ‘women and research’, and I would like to highlight another field, namely domestic employment in the private sphere. There is basically no sensible reason at all for treating a job in the household differently from a job in industry or commerce. If a husband and wife go out to work and someone is engaged to do the housekeeping, that is a job, not a private pleasure. On the other hand, if our families were provided with competent domestic services – both in caring for and raising children and young people and in looking after and nursing the elderly – large areas of social work would be effectively covered and valuable jobs created at the same time.
A recognised, insurable employment also brings in contributions to social security systems and opens the way for many women to leave moonlighting for legal work with social provision for old age and sickness.
I think these are also reasons why such work is unpopular. Something that costs nothing is not accorded equal status and is not recognised as being worth anything and nobody wants that. We must create awareness in this area instead of further devaluing it with subsistence wages. The Member States must raise prospects: financially and fiscally as well as in the mind. Because a family-friendly society in Europe is the only way we will achieve the Lisbon objectives. The Lisbon Strategy is an opportunity for us to focus on these important areas. We must do this to crank up the process and keep it moving.
Mr President, when the European Council met in Lisbon in 2000, it approved a number of strategic objectives aimed at making the European Union a dynamic and competitive economy over ten years. That economy was to be capable of high economic growth rates and poverty reduction.
Five years have gone by, and the results have yet to be felt. Most of the measures agreed remain on paper. Concerns are being expressed not only about the lack of results in the economic field, but also about the lack of progress in combating discrimination. Women continue to fare worse than men on the European labour market. This is clear from the significant pay gap between men and women and from the obstacles the latter are confronted with when seeking employment.
Although the percentage of women in employment in Europe rose slightly in 2003, it remains the case that only slightly over half of European women work outside the home. New jobs created for women tend to be insecure and poorly paid, and women’s pension rights are considerably lower than men’s. Currently, 58% of people with higher education qualifications in Europe are women. Nonetheless, they tend to be promoted less frequently and still earn between 15% and 40% less than men for work of equal value.
If the Lisbon Strategy is to be implemented, priority must be given to specific actions aimed at supporting and promoting employment for women and female entrepreneurship. Changes to an employment policy that discriminates against women are essential, especially in view of the theories propounded recently according to which a woman’s so-called natural role is in the home, and that in the 21st century women’s role in society should be simply to keep house.
If women withdrew from the labour market men might be able to fill the vacancies created. A number of Polish politicians believe that this would be an effective way to combat unemployment. Is this really the road an innovative and competitive Europe should go down? I very much hope not, and therefore strongly support Mrs Estrela’s report.
– Mr President, it has been said repeatedly that the European strategy on employment is a basic means of applying the Lisbon Strategy and makes provision for a European employment rate of 70% and, more importantly, a female employment rate of 60%.
The own-initiative report on which we are being called to vote today, whose rapporteur, Mrs Estrela, I honestly congratulate, together with the committee and honourable Members who participated today in the debate – because they truly have enriched the subject with their ideas – will help to realise this objective, while safeguarding the much-debated equal treatment and the qualitative improvement of the opportunity for women to participate in the job market.
Women in the Union not only account for over half the overall population, but also represent 58% of university graduates and 41% of PhD graduates. They are a resource which must be maintained through lifelong learning and developed in quality jobs and new forms of services, such as part-time employment, teleworking and flexible hours which are chosen of their own free will and will not end up splitting women's personality to the point at which they become schizophrenic.
Situations such as these arise not only from unequal treatment on pay, but also from a lack of legal protection in professional development, which is affected by family life and, whether we like it or not, it is on this family life that the demographic development of the Union depends.
Inequality begins in the training period. From this study period onwards there is a difference of treatment which obstructs family development. At the same time, there is no harmonisation of predictions in order to safeguard these times as working times.
Objectives to meet 90% of the demand for day-care facilities for school-age children and 33% for infants are not enough, unless quality preschool education is provided, which is only the case in a few European countries. These places must be cheap and must not be accompanied by a reduction in women's income. However, women's income is reduced by different treatment of their tax and pensions.
Another issue which was raised and which I too for my part wish to emphasise is the acknowledgment of non-standard work by women. Help must be given not only to mothers of single-parent families, but also to mothers in general bringing up one, two or more children. This is the only way we shall be able to be proud of the fact that we are trying to make Europe the leading world power and to support the development and prosperity which will come from social cohesion.
Mr President, I too would like to congratulate Mrs Estrela on her report and add something to what has been said so far, most of which I agree with. Ladies and gentlemen, if, as paragraph 23 of the report states, the aim is to achieve greater coordination between gender equality policies and the Lisbon Strategy in order to take better account of the gender perspective in fulfilling the objectives set out for the European Union in 2000, I would like to draw attention to what is still the very small number of women both in the scientific and technological fields and in important decision-making positions in the business world.
If, as the Lisbon objectives state, we want Europe to become a dynamic and competitive knowledge-based economy, then science, technology and innovation must play a fundamental role in it, yet the participation of women in these fields, at all levels, still far from matches that of men.
This is a question not only of justice, but also of efficiency. Women make up approximately half of the population, and to use just half of the brains available to us is neither intelligent nor efficient.
The studies prior to the negotiation of the Seventh Framework Research and Development Programme, which is underway, showed us that Europe needs 750 000 new, properly trained male and female researchers. This is the time to take the necessary measures to ensure, without giving up on excellence, that men and women have equal access to these new jobs.
The majority of studies carried out have also stressed the lack of data broken down by gender in scientific and technological fields. This is a further difficulty in terms of implementing effective policies that tackle the roots of the problem. The European Institute for Gender Equality will have to play an important role and deal with this deficiency as a matter of priority. We would call on the Commission, in cooperation with the Member States, to take the action necessary in order to make progress on resolving this problem. To do so is essential if the Lisbon Strategy is to bring the success that all women and men want to see.
Analysis of growth in the European Union has shown that we are not taking a sufficiently effective or serious approach to the fulfilment of the goals of the Lisbon Strategy. The fact that in the area of employment and wages women are still in a markedly worse position than men is something that is quite unbelievable and completely unacceptable for the countries of the European Union in this day and age.
In view of the fact that we are encountering a serious problem in Europe, namely an aging population and a low birth rate, we must deal with the issue of inequality in the workplace in conjunction with these problems. This should be of sufficient concern for us to direct all our efforts, both in the European Union and in our individual Member States, towards determining the causes of this issue and to finding as effective and serious a solution as possible.
We need the genuine cooperation of the whole of society, since responsibility for the present situation cannot simply be lumped onto women, who are no longer prepared to assume total care of children and at the same time to find themselves often financially disadvantaged, first in the short term, and then in the long term when they retire. What we need, therefore, are appropriate legal measures, the consensus of the whole of society, and the readiness of both female and male citizens to take on the responsible yet wonderful job that we call parenthood.
In this we must enhance society’s positive attitude to life and encourage women not to miss or renounce that most beautiful mission and joy in life that motherhood brings. Motherhood does not necessarily preclude a professional or political career, you just need to choose the appropriate time for each thing. We may even look to the women Members of the European Parliament as a model, since some of us can boast three, five and even nine or ten children. And these very Members did not come to Parliament to rest, but are working very responsibly and effectively, since they know how to work with a feeling for the needs of the individual, and they also have a feeling for the community.
. Mr President, ladies and gentlemen, I would like to begin by congratulating the very few men who have been present at this debate and the even smaller number who have spoken. It all goes to show that women are right to say there is still a lot of work to be done. I therefore wanted to truly congratulate those who have taken part in the debate, because it deals with a subject that does not concern women alone, but is the concern of all of society and everyone involved in society. That is the perspective in which the Commission intends working on this problem.
I would also like to say that I share the main ideas that have been expressed in this Assembly and to which I have listened most attentively. I do not, on the other hand, agree with certain speakers who want to keep women in stereotypical roles, I would go so far as to say roles of another age. Working women are not the cause of unemployment. That is an argument we hear all too often in some quarters and it is clearly against such arguments that we need to fight, because they are preventing significant progress being made in some countries.
That being the case, what is the Commission doing? I would like to point out that, for the most part, the demands that have been made are matters for national policy. It is still up to the Member States to legislate on the major questions that have been raised. I do of course recognise that the Commission has its part to play and I am going to explain the areas where it intends taking action and how.
The new integrated guidelines clearly restate the necessity of making the gender dimension, gender mainstreaming, part of all employment policies and they reaffirm the need to promote equality between men and women in every action undertaken. The new strategy for employment takes up the target of a 60% employment rate in 2010. In particular, it includes in the guidelines the elimination of gender disparities and the promotion of reconciliation between professional and private life.
The Commission has also made mainstreaming a fundamental principle of Community action. May I remind you that it is included as such in Article 3 of the Treaty Establishing the European Community. Mainstreaming is implemented through a Community framework strategy for equality between women and men. This strategy seeks to establish a framework for action in which all Community activities, including economic activities and policies and employment policy, can contribute to achieving the objective of eliminating inequality and promoting equality between women and men. The Commission is currently preparing a roadmap for equality between men and women, which will take over from the framework strategy starting in 2007. Like the framework strategy, its aim will be to implement gender mainstreaming effectively in all Community policies, and more particularly the Lisbon Strategy.
I would like to say a word about the pay gap. The pay gap between men and women is a complex phenomenon and discrimination is not its only cause. In fact, it results from a number of factors, such as segregation on the employment market, the persistence of stereotypes, especially in education and training, and the difficulty of reconciling professional and private life. We therefore need to respond to all these underlying factors. I would like to emphasise the particular attention we intend paying to reducing the pay gap in the employment strategy. Two guidelines call explicitly on the Member States and the social partners to work towards this. It should also be noted that the Austrian Presidency has announced its intention of organising a conference on the subject of the pay gap in Brussels at the end of May, and I think it will be quite a special opportunity for making new progress in this field.
A word on the method of studying and analysing the changing position of women on the employment market from the point of view of awareness of their rights and of the role of men. The Commission is constantly monitoring equality policy and regularly undertakes or commissions analyses and studies of the economic and legal aspects of equality. The annual report on equality between men and women, which the Commission has presented to the spring summit of the Heads of State or Government since 2004, is a very important document for monitoring the question of male-female equality in the European Union. The report sets out the main changes in the respective positions of women and men in education, employment and social life. It identifies the progress made and the challenges still to be taken up. From this point of view, too, the Commission is also analysing the Member States’ national reform programmes under the Lisbon Strategy, and this will be an important contribution to the ‘Employment’ chapter of the annual monitoring report.
How does the Commission intend improving the statistical methodology to take account of the gender aspect? The gender dimension is of course included in the statistics. This is done by using a statistical methodology and statistical data that take account of the gender aspect. As the draft resolution underlines, the availability of adequate, consistent and comparable statistical indicators is absolutely essential for policy monitoring. Eurostat is collaborating actively with the national statistical institutes in order to put in place a common methodology that will enable reliable and comparable data to be collected at European level. It is in fact important that such data should be collected at that level. The future Institute for Gender Equality should also make a significant contribution to improving the statistical monitoring of equality policy. I would nevertheless like to point out, because I believe it is useful to tell things as they are, that this institute will be primarily a technical instrument and will certainly not be a political body or a supplier of financial resources.
Such, Mr President, ladies and gentlemen, is the Commission’s response; it fully shares the concerns expressed in the report and once again congratulates the rapporteur on her excellent work.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the oral question to the Commission (O-0080/2005 – B6-0345/2005) by Mr Bowis, on behalf of the Committee on Development, on disability and development.
. Mr President, you, the Commissioner and I all live with a disability. If we are without our glasses, we cannot operate; I cannot read, I cannot drive or avoid bumping into things, but I live in a society where I am helped to overcome that disability and therefore to function, even as a Member of this Parliament. However, if I lived in a developing country I would be less fortunate. One in ten people in developing countries live with disabilities. One in four families in poverty in developing countries has some member living with a disability.
That is the challenge, but this debate is not just about long faces, sympathy and pity; it is about celebrating the abilities of people with disability and seeing how we can enable them to function and to contribute to their own lives, economies and communities.
Our policy, or resolution, is all about ending rejection, ending the concept of a scrap-heap, ending stigma where disability is concerned. We want a policy of prevention, of care, of enablement and of human rights. We want an end to no-go areas for people with disabilities. We want, if I can use the phrase, to see disability . We want to see a break with that link to poverty so inevitable for people with ill health and disability in developing countries: no wealth without health, but no income without medicine. No income means no medicine; no transport means no school; no health certificate means no work; no access means no opportunity to prove one’s worth. It is not just about mobility, it is about all the disabilities that we have to learn to cope with in our different ways, whether it is sight, hearing, learning difficulties, respiratory problems or seizures.
Our policy must be twin-track, and I use that word advisedly: it is in the guidance that the Commission has produced. It is the twin-track of prevention and care services. It is the twin-track of policy for people with disabilities and policies developed by people with disabilities, decided by them, with their involvement in policy making. We remember with pleasure those Ugandan members taking the seats specially reserved for them in the Ugandan Parliament for people with disabilities.
We want to see support for organisations of disabled people. We want recognition that neglected diseases are some of the biggest causes of disability. Some need those new partnerships to develop drugs; many need access to the drugs that we in the West take for granted.
I live with diabetes. I have said that on many occasions. However, I can function with the pills, blood tests and specialist attention that I receive to overcome that and to live a reasonably normal life. But when I was in Mali and went to see the services there for people with diabetes, I saw one room in a clinic and one in a hospital with people with amputations of legs and arms, losing their sight, their liver destroyed and facing early death.
We need a policy that helps people to overcome. Those people could be contributing to the economy of Mali. Our ACP adopted resolutions in Brussels in 2001, in Cape Town in 2002 and in the Year of People with Disabilities, in 2003, in Europe, we got the guidance note. But that is one of the best-kept secrets in Europe and in the developing world. My plea to the Commissioner is to draw out the excellent words of that and put them into practice. In particular, we do not want to see any more public European money used to continue building barriers for people with disabilities.
The years 1999 to 2009 are the African Decade of Disabled People, set up by the African Union. That target date coincides with the end of our term as Parliamentarians and Commissioners. By that date I hope we will look back and say that we made the effort to help disabled people achieve, to enable them, and to make them real, whole people in the economies and communities in which they live.
Mr President, ladies and gentlemen, the guidance note on disability serves as a benchmark for taking account of disability issues in development policy. Incidentally, I would like to thank the honourable Member for the specific and obviously very interesting light he has shed on this very serious problem.
The note provides a series of guidelines and practical suggestions; it is not therefore really a question of implementing it as such but rather of ensuring it is circulated widely among the personnel concerned. It has already been widely circulated in the RELEX family of directorates general and the delegations. In addition, a training session on disability was held in September 2005. The Commission has also distributed its note externally. It has been published in the form of a brochure in English, French, Spanish and Portuguese and placed on the Internet.
The inclusion of disability in development policy is also covered by point 97 of the European Consensus on Development, which you approved a few weeks ago. That point is concerned with preventing social exclusion and combatting all forms of discrimination, including that based on the condition of disabled persons. To that end, it stipulates that the Community will promote social dialogue and social protection. The national level is the most appropriate for implementing this dimension. Preventing exclusion and fighting discrimination will therefore be done on request and on the basis of dialogue with the partner countries. Any disability-related programmes will therefore be developed on that basis and at that level.
Obviously, the Commission is in favour of improving outcomes in health and education by means of projects and, increasingly, by budget support. Political dialogue is an integral part of that support and it is within the framework of that political dialogue that the Commission is able to answer the calls made in this debate.
The Commission will therefore try to encourage the inclusion of disability or of disabled persons in our partner countries’ development strategies while respecting this principle of appropriateness. We will be trying to convince governments that it is important to tackle these questions effectively. Obviously, we will be throwing all our weight into the battle so far as this is concerned.
I am fully aware of the tragic situation of disabled persons, a situation that is all the more tragic in the developing countries and especially among the poorest, because I witness these human tragedies very regularly; that is why I am very happy to be speaking to you about it now. I also have to confess that I also sometimes witness the lack or total absence of interest in the disabled, not to say their exclusion, in some utterly deprived societies. I am therefore entirely convinced that your desires, your attention and your concern are justified and I will not fail to use all the power at the Commission’s disposal to deal more specifically with this question.
. Mr President, 10% of the world’s population has a handicap, but, as Mr Bowis has just said, the percentage is often much higher in the developing countries. When discussing handicapped people in developing countries, we are talking in terms of people with both physical and mental handicaps, not only the blind but also children traumatised by war, and that adds up to hundreds of millions of people.
Developing countries often lack facilities for handicapped people, who often live isolated lives. UNESCO estimates that 98% of children with a handicap in these countries do not go to school. The figures speak for themselves; policy-makers need to be particularly aware of this group of people. It will, moreover, be all the more difficult to achieve the millennium objectives if such a large segment of the population is left out of consideration. After all, handicapped people do not benefit automatically from programmes to combat poverty, an area in which there is no mainstreaming for them.
The problems were, and are, plain to see; the question is what we are doing about them. As has already been said, it was in 2003 that the Commission produced a guidance note for all delegations and services that gave handicapped people a place in development policy. In view of what the Commission has already said about the priority given to political dialogue, I would like it to tell us whether there is anything more to be said about the results. Is it possible for more action to be taken for the specific benefit of handicapped people? Have practical solutions been found for specific problems, for example in the educational field? Education is, after all, fundamental to the combating of poverty and social exclusion, which affects most handicapped people. Have handicapped people themselves been involved in the design and implementation of programmes? This is what is done in the Netherlands, and the results are very good.
In conclusion, what is the Commission doing about exchanging knowledge and combining learning in this field?
Mr President, this debate demonstrates that disability is a significant issue and that it must be taken into account when drawing up the European Union’s development cooperation policies.
It is clear that disability and poverty are very closely related, and disability is also closely linked to disease and lack of health care. We already knew this in Europe, where disability is much more widespread in the marginal sectors of society and where, furthermore, disabled people from those sectors suffer much more as a result of their condition than those from other more comfortable sectors. What we are seeing now is that, in a similar way, disability affects the developing world much more than our industrialised countries and that disabled people in the South suffer as a result of their condition much more than those in the developed North.
The resolution that we will adopt identifies this situation and calls on the European Union to take responsibility for combating it. The Commission will receive a recommendation from Parliament, calling on it to take account of the phenomenon of disability in all of its actions, both in the European strategy for the development of Africa and in the European consensus on development. This resolution should also help increase awareness of this problem on the part of our governments and populations.
Having said all of that, however, and though the Socialist Group is committed to making every possible effort in this field, I feel that it is important to highlight the actions of certain developing countries that are demonstrating an admirable degree of solidarity in combating those forms of disability most closely related to poverty, lack of health care and underdevelopment itself.
Cuba is unquestionably one such country: It has not been content simply to have a policy aimed at preventing and alleviating disabilities within its own society but, for some years now, has also been providing very significant assistance to other countries in relation to this phenomenon.
An example of this is what is known as ‘Operation Miracle’, as a result of which, and with resources provided mainly by Venezuela, more than 208 000 blind Latin Americans and Caribbeans had their sight restored in 2005 following free operations in Cuba.
The recently elected President of Bolivia, Evo Morales, signed a series of agreements in Havana. One of them is intended to allow more than half a million blind Bolivians to be treated firstly in Cuba and then in several ophthalmological clinics that will be set up in Bolivia by Cuban specialists and using Cuban technology.
Similar projects are underway in Venezuela and other Latin American countries, and talks are being held with South Africa in order to explore similar initiatives. These actions should be valued in the European Parliament, just as they are in the countries in question, much more than fine words and well-intentioned resolutions.
. Mr President, I welcome the chance to debate this issue, and I should like to thank Mr Bowis for this opportunity.
Disabled people, as we have heard, make up about 10% of any population, but 20% of the poorest are disabled. Eighty-two per cent of disabled people live below the poverty line in developing countries. They are even more excluded than disabled people within the EU. They are excluded from social, economic and political life and, in many cases, are denied access to food, water and shelter.
When we talk about disability and development, we are not talking about charity but about basic human rights. All people – disabled or otherwise – should be treated as equal. That is why I am pleased that we are stressing the rights-based approach. We must ensure that disabled people and disabled people’s organisations are involved in discussions about what is needed and in the delivery.
I am pleased that we have made progress on the UN Convention on Disabled People’s Rights. Hopefully we will see something by 2007. Many of you know that I was rapporteur for Parliament’s position on this. We must ensure, however, that monitoring and enforcement procedures are included within the Convention. That is why I called for a legally binding Convention. It is important that whatever we bring forward, real action is taken and that action is monitored and evaluated.
Part of that action is to prevent more people becoming disabled. One way to eradicate this is to ensure that landmines and cluster bombs are not used. We must take action against all countries that manufacture, sell or use them.
. Mr President, the burden of avoidable disability and disease in developing countries should weigh heavily on our conscience: when a child develops a disabling parasitic disease from contaminated water because its mother cannot afford two tablespoons of bleach to add to the family’s bucket of drinking water; when a child develops HIV from the shared needles used by aid agencies; or when a man or woman is disabled by dangerous exploitative work that creates cheap consumer goods for us.
We are so well, healthy and rich. We must give something back and more. We must not take from poorer countries in destructive and disabling ways. We like to put provisos in our aid packages. The proviso we need to include in aid packages is that aid should include people with disabilities and funded projects should include schemes designed to meet their special needs and open up new and equal opportunities.
We must include enablement in all our approaches to development in developing countries. And I would remind you that disability is, in itself, still an area for development within the EU.
– Τhe next item is voting time.
Mr President, under the Rules of Procedure concerning voting, you have just said that it is the right of every single Member to call for a check. It is also the right of the President to point out that there is an overwhelming majority in favour; and when colleagues from UKIP start shouting at the back, please ignore them!
– Mr Beazley, that is the decision of the President directing the proceedings in the House. My decision is that the vote will be checked in order to satisfy everyone that that indeed was the result.
Mr President, is it your wish that certain Members of this House be regarded as second-class citizens or not?
– I have no wish to continue this discussion.
Mr President, I refer to Rule 168 in conjunction with Rule 53 of the Rules of Procedure and would like in this connection to ask the Commission whether it is able to accept the amendments adopted by Parliament in this report, in particular Amendment 14, under which 50% of the restructuring funds, which total EUR 6 billion, will go to the producers. This amendment was voted on by the Committee. The amendment was tabled by Mr Goepel. I would also like to ask the Commission to accept Amendments 10 and 11, which require an economic development plan to be submitted for the region when restructuring measures are to be introduced, such development plans to be notified by the Commission and the Member State in question.
Mr President, I believe it will be helpful to answer this question by clarifying this point. The Commission is able to agree to at least 10% of restructuring aid amounts being reserved for sugar-beet growers and machinery manufacturers. This amount could be increased by the Member States, depending on their specific situation.
Mr President, speaking on behalf of my group and further to Rule 168, I rise to request that this report be referred back to the Committee in order that we might negotiate with the Commission and the Council and get these two points accepted. The Council stated in its decision that only 10% of these restructuring funds should go to producers – including those in the developing world – and that the remainder should go to the sugar industry without conditions imposed, thus enabling it to fund its decommissionings without having to take job losses and the needs of the region into consideration in any way whatever. We would therefore like to see negotiations opened in what would be a hearing. The only possibility left to us for getting the Council to negotiate is that we send the report back now and use the four weeks that are left to us between now and the next part-session to secure an increase for the producers.
Mr President, Mr Graefe zu Baringdorf is right in the sense that we tabled the amendment on the understanding that at least 50% of the restoration fund would be deployed. Instead, the Commission has proposed a minimum of 10%, with each Member State being entitled to increase this amount without limit and at its own discretion, and so our group believes that this is no longer an issue. I ask the House to reject this amendment.
. Mr President, I fully agree with what the representative of the Group of the European People’s Party (Christian Democrats) and European Democrats has just said: that was one of the things the Committee on Agriculture and Rural Development was calling for. As the Commissioner said two days ago, the Commission is willing to allow the Member States to increase the 10% level. The question is therefore settled and for my part I am therefore against referring it back to committee.
Mr President, if we are to vote now, I should like the vote to be by roll call. It was not possible to table a motion for a roll call vote earlier on, as we did not know whether we would be voting. It follows that the request can be made only now, and orally. I therefore request a roll call vote.
). Mr President, I refer to Rule 138 concerning translations. Amendment 1 tabled by the Independence and Democracy Group proposes an alternative draft resolution that heeds and respects our nations’ rejection of any super state and therefore of any constitution. The translation of this amendment, the English version in particular, distorts the sense of the original in several places. For example, where we refer to ‘the pursuit of European construction’, a politically neutral expression, the translation refers to ‘European integration’, an expression for the supranational process that we reject. It is no doubt a Pavlovian reflex that has contaminated many offices in this building, still not accepting that a different Europe is possible. I would therefore like to point out that only the original French version is authentic.
. Mr President, unless I have misunderstood you, you called the honourable Member who has just spoken under my name. I would not want the impression to be given that the rapporteurs are in agreement with his interpretation. This desperate attempt to use translations as a means of altering substance must not succeed. The rapporteurs will have nothing to do with it.
Mr President, I wish, as chairman of the committee, to thank the rapporteurs for working through one of the most important issues to concern us in 2006 at a time when much is in flux, and, in my capacity as a German MEP, to give the services a series of corrections. The German translation is sometimes misleading and sometimes wrong, with – to give just one example – the term ‘European papers’ translated as ‘Euro papers’. It is not paper that we want to produce, but political substance. I shall let you have a series of corrections.
. Mr President, to bring the text into line with the Treaties, we would prefer the wording ‘EU outermost regions adjacent to the European continent’.
. Mr President, the rapporteur and the PPE-DE Group’s voting list objected to the Liberal proposal to insert the sub-heading ‘Maghreb’. You went too quickly and were not looking in my direction.
The PPE-DE group opposes the sub-heading ‘Maghreb’ after paragraph 33.
. Mr President, just for the sake of completeness, to call the Vatican City State a ‘country’ is stretching the definition a little far, so I have changed the wording to ‘sovereign states’. (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote) (vote)
Mr President, my group does not agree that Amendment 2, tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, lapses if our Amendment 24 is approved. As we see it, they do not contradict one another but are mutually compatible, so that it is possible to vote in favour of both of them.
. Mr President, I agree that Amendment 2 does not fall. We can have a separate vote on it.
Mr President, ladies and gentlemen, we propose to replace the word ‘Hezbollah’ with the words ‘all Lebanese and non-Lebanese Militias’.
. Mr President, this is quite a complicated oral amendment. As you may appreciate, negotiations are going on today in London. They are very delicate, regarding finding a long-lasting peaceful solution to the Ngorno Karabakh dispute between Armenia and Azerbaijan. To bring the wording into a more neutral stance, I would like the paragraph to read as follows:
‘Takes the view that the Nagorno-Karabakh conflict is impeding the development of Armenia and Azerbaijan and regional cooperation as well as the effective implementation of the European Neighbourhood Policy as such; calls on both parties to refrain from unilateral actions and aggressive statements and to work for settlement of the conflict in a constructive dialogue with all the forces concerned, on the basis of respect for minority rights and on the basis of the principles of international law;’ – that is key – ‘emphasises the importance of continuing democratic reforms for the development of the region and its relations with the EU; urges all parties concerned to find ways to permit the gradual return of refugees on the basis of minority rights, in particular with regard to the return of Azerbaijanis to the occupied territories; calls on the member countries of the OSCE Minsk group to coordinate more effectively their action with the EU Special Representative for South Caucasus in order to move forward with negotiations’.
– That concludes voting time.
Mr President, what is the point of this so-called amendment to the rules against heckling in the Chamber when this Parliament is one of the dullest, dreariest and most unexciting assemblies in the world? Moreover, it will not apply only to the Chamber, but also to what goes on in the corridors!
A number of our colleagues were made to remove an authorised display showing the similarities between the culture of death of the Hitler regime and the culture of death of today’s hedonistic society, both inspired by eugenic principles. As I now speak in this Parliament, however, another display is boasting the supposed merits of Chinese Maoist democracy, where even today there are still tens of millions of prisoners in labour camps, held because of their beliefs, and where the communist totalitarian ideology that still holds sway has committed its worst atrocities!
Mr Onesta, the author of this report, is a respectable man, but he belongs to a group that was responsible for the most unbelievable uproar directed against a Head of State who was present in this House, President Jacques Chirac, who had just been elected at the time. What is right today is wrong tomorrow: two standards, depending on whether you belong to a large group or a small one!
Mr President, I too have some qualms about the Onesta report, despite having voted for it. I have great respect for the rapporteur, who is a truly nice man and has helped me on many occasions. However, my concern is over how the rules will be interpreted by a partisan President of Parliament such as our current President, who does not seem to understand the concept of free speech and is very authoritarian in the way in which he deals with Members of the House.
At the solemn sitting in homage to the victims of terrorism held in this House in March 2005 he wisely counselled us not to use such terrible events to push political messages, and then did so himself. Therefore, how will he police the new rules in this House?
.  It is necessary to tread very carefully when drawing up a code of conduct for MEPs, as this is a thorny issue. Parliament is the institutional embodiment of freedom.
Political representation was found to be the very embodiment of democracy; legislation as an act of the will of the electorate, in a spirit of mutual consent and sovereign expression. Democratic political systems heralded parliamentary institutions, because of the openness and transparency of their debates and because the people could monitor the Members at election time. Representatives do have a ‘special status’ which is conferred on them because they are seen as a ‘cross-section of the population’. Their freedom is a right and a duty, their responsibility is politics, and, as Popper once said, their judgment day comes on election day.
This is why the Group of the European People’s Party (Christian Democrats) and European Democrats has advocated a cautious approach to the issue in the Committee on Constitutional Affairs. After all, a code of this nature has limits, and those limits arise from the integrity of Members exercising their mandate. They are the limits of freedom with which the people made Parliament, within which they are represented in Parliament and which they do not wish to see removed from Parliament.
The report by the French member of the Group of the Greens/European Free Alliance, Mr Onesta, on the penalties imposed on Members causing a disturbance inside and outside the Chamber is a blow to freedom of speech, especially for political minorities.
It is the beginnings of regimentation, a form of concealed totalitarianism, of normalisation as they used to say when communism was at its height, and coming from the Greens that is not surprising.
Clearly, it is not enough for the European Parliament that its minorities, especially the non-attached Members, should be victims of outrageous discrimination as regards Parliamentarians’ rights; we have to go further and punish them, even punish them financially, if the majority considers their behaviour ‘politically incorrect’. This regulatory is intolerable and destructive of freedom.
When there are more than 20 million people unemployed in Europe and immigration is swamping our nation states, I think the European Parliament has better things to do than flout parliamentary democracy, even if it is European.
. I voted for this report. It is an indictment of the conduct of a minority of members that this report is even necessary.
. This report comes from a pen of considerable scientific authority in parliamentary law, and it is clear from reading it that he has used the great authorities in the discipline, such as Eugène Pierre. It is based on a philosophical choice: the choice of oligarchy, in other words, in the language of Aristotle, 'the rule of a few'.
Thus, thirty or so MEPs (session presidents, and those who impose penalties, hear those penalised and confirm the penalties) will be responsible for supervising their colleagues. As all Members owe their position to sovereignty, be it popular or national, it is sovereignty itself that will find itself under supervision.
France invented parliamentary sovereignty back in 1791, supplanting popular sovereignty. However, as Parliament, by virtue of its composition, represented only one social class – the bourgeoisie and the other so-called liberal professions – it seized popular or national sovereignty for its own benefit.
In this report, this little band of oligarchs is setting up instruments to neutralise any representatives of the people who might get through the electoral and media filters.
Consequently, this report, which should have restricted itself to a single word – 'freedom' of the people's representatives – can be summed up with a different word: oligarchy.
. – The new amendments to the European Parliament's Rules of Procedure relating to standards for the conduct of Members of the European Parliament is an attempt, in the name of the smooth functioning of Parliament, to use policing and sanctions in order to restrict and control the expression of reaction, protest or disagreement and terrorise those Members who wish to express their opposition to the anti-grass roots policy of the ΕU, to aspects of it or to serious political events. The new autocratic measures make provision for financial penalties, exclusion from meetings and institutions, even a proposal to be removed from parliamentary office. In this way, they are attempting to restrict any reactions with placards, pickets and so on, noting 'daintily’ that they are not tolerable if they create 'clashes' or disrupt parliamentary business. Similar threats and sanctions are provided for in cases where provisions are infringed governing confidentiality relating to 'closed meetings' and the publication of documents which, it should be noted, often circulate on the media.
We are voting against the new autocratic amendments and declare that we shall not be disciplined and shall try in every way to project the problems of the working classes and inform the people to whom we give account.
.  The sense of responsibility, respect and high intellectual rigour expected of the MEPs’ mandate has never hindered their ability to express their views openly; far from it. While there have been a number of well-documented, unacceptable abuses, it is also true that some countries have developed certain practices and customs that actually enhance the prestige of their parliamentary assemblies and lend them their own particular character and flavour.
Take the United Kingdom, for example. I feel that, quite apart from the provisions of the regulations in force, rules and behaviour are primarily dictated by precedent, which, by definition, is very much a work in progress in the case of the European Parliament. The mandate of MEP is the exercise of both freedom and responsibility, and there is no reason to believe that the elected representatives are lacking either of these.
. I am in favour of much of the measures in this report, though am firmly of the view that Parliament should have an individual vote on changes to our procedures, where this one vote covered a number of points in one. On these grounds I abstained, though welcome the adoption of the report as a whole, as it is clear that, for one example, a number of members have taken advantage of our pretty lax rules to date.
. I voted in favour of Mrs Vlasto's excellent report on implementing the European Charter for Small Enterprises, as those small enterprises are at the very heart of the creation of wealth and social progress for a very large number of our fellow European citizens. I support the proposals that aim to give international collaboration between Chambers of Commerce an important role in terms of the competitiveness of small enterprises and the recognition of craft enterprises. This report quite rightly emphasises that neither the European Commission nor some of the Member States have grasped the scale of the considerable challenge presented by the retirement of millions of people who run small enterprises. Finally, we must make every effort to make the day-to-day running of this economic stratum, which is so vital for growth, employment and consumer satisfaction, simpler and more secure in legal, fiscal and social terms.
. The British Conservative delegation is content to endorse the content of most of Mrs Vlasto's report but has decided to abstain because of the wording of paragraph 22.
We believe that tax competition is beneficial and does not constitute illegal state aid; we do not favour the creation of a common, consolidated corporate tax base.
Nevertheless, we congratulate Mrs Vlasto and restate our commitment to the creation of an environment that encourages small businesses to flourish.
Small enterprises are crucially important to creating jobs in the Member States and thus to Europe’s future development. This is not, however, a cross-border issue. On the contrary, each Member State must decide for itself how it wishes to design its small enterprises policy. Institutional competition, in which the Member States are able independently to find sound solutions without being locked into rigid EU regulations is incredibly important to the development of small enterprises. Precisely for that reason, we believe that the EU is not the solution when it comes to bringing about an environment friendly to small enterprises.
The report states that there are obstacles to the development of small enterprises, for example in terms of obtaining credit and dealing with complicated tax systems and with administrative procedures for gaining access to Structural and Development Funds. The Member States must do more to make things simpler for small enterprises, and concerns are expressed about there being big differences in respect of education in entrepreneurship and the cultivation of the spirit of enterprise in schools. It also states that the Charter should have the force of law and be binding because the Member States’ involvement would then be greater.
Believing that a European Charter and annual reports are the solution is just another example of the EU not being sufficiently rooted in reality.
The June List has therefore voted against the report.
. Small and medium-sized enterprises play a vital role in competition and innovation, in vocational training and even in spatial planning. They create jobs and wealth.
This is all the more remarkable when you consider that they are often collapsing under fiscal, social and regulatory burdens that are as much as they can bear; that they have to face unrestricted global competition without the weapons of the big companies to defend themselves; that they find it more difficult to access capital, which is so vital to investment; and that a change of ownership often threatens their very existence.
Could the solution come from Brussels? I doubt it. Europe's policies have never really taken account of the interests and characteristics of SMEs, even though they make up 99% of businesses. Aid and Community programmes are mainly accessible to firms with specialised departments to deal with them. European legislation is staggeringly complex, and the standards imposed are expensive to implement. The policy of opening up the market to unbridled and unfair global competition only adds to the problem.
It is true that free enterprise creates wealth and employment, and it is true that we need to promote it. But if the European Union is to play a part in this, it cannot continue to be a technocracy that is more committed to European ideology than to the interests of Europeans.
. This Charter is a good thing, and even a success, in that it has been implemented in 35 countries. However, this implementation leaves much to be desired, as illustrated by this fifth report which, moreover, relates to only three of its ten lines of action.
I tabled an amendment in an attempt to rectify an omission in this Charter, which fails to take account of the fact that, in many Member States, the owners of these small enterprises and, above all, the millions of spouses working for them, are not covered by social security.
Since 1997, Parliament has been calling for a framework statute for this invisible workforce. We proposed an amendment to the 1986 directive on the application of the principle of equal treatment between men and women engaged in an activity in a self-employed capacity. The European Commission has ignored our requests. I find that particularly regrettable given that the report on which we are voting does not include my amendment and that some arcane procedure has prevented me from putting it forward again in plenary.
However, since the resolution makes reference to social security systems for stimulating business enterprise, I hope that my suggestion will be taken into consideration when applying the Charter's third line of action, focusing on better legislation and regulation.
.  I wish to congratulate Mrs Vlasto on her important report on implementing the European Charter for Small Enterprises. I lend my full backing to this report, and particularly welcome the idea of extending the Charter to cover a wider range of countries, not only EU candidate countries but also Mediterranean countries, which will help develop the European neighbourhood policy.
It is essential that specific, simplified measures and investment programmes be adopted, namely the creation and development of local funds of risk capital and ‘business angels’ financing programmes, which will pave the way for increased investment in innovation by local and regional small businesses.
. I welcome this report on the implementation of the European Charter for small and micro-enterprises. The focus of the Charter should be kept and the participation of these enterprises in various EU programmes further encouraged.
.  The report on the European Charter for Small Enterprises is of major importance given the fabric of European business, which is mainly made up of small enterprises.
As the rapporteur on sustainable tourism for the EU, I have no hesitation in welcoming the measures being taken in this key area for tourism, which is clearly one of the most important economic sectors in European economic growth and development.
In our view, the priorities of a qualified workforce, training in entrepreneurship and better legislation will make it possible to play to the sector’s strengths, to address any shortcomings and to support growth in the various countries parties to the Charter.
I therefore voted in favour of the Vlasto report.
.  SMEs are the backbone of the European economy, job creation and regional development.
The involvement of SMEs is therefore a vital factor in implementing the objectives set in the Lisbon Strategy aimed at fostering sustainable growth and creating more and better jobs.
I therefore welcome the implementation of a European Charter for SMEs, which will enable EU Member States to enjoy the benefits of exchanging good practice.
The purpose of this report is to strengthen the SME dimension in Community policy. To this end, it recommends streamlining existing European instruments.
This report once again draws attention to the difficulties experienced by SMEs in accessing European Union programmes and related funding.
In addition to these obstacles, the situation will only become worse, given that the financial envelope for the next financial perspective 2007-2013, as adopted by the Council, fell victim to swingeing cuts of some 50%. I refer to projects from which the SMEs benefit under the heading ‘Competitiveness, growth and employment’, and more specifically the Seventh Framework Programme for development and the programme for competitiveness and innovation.
Mr President, ladies and gentlemen, when I voted today in favour of Mr Fruteau’s reports on reform of the sugar market, I did so quite deliberately, for the sugar market in the EU is a very sensitive one. Sugar beet is an important product for many of our farmers, being one that can be cultivated in places where the conditions are too adverse for other agricultural produce, and so well-considered reform is vital if the survival of farms – the small and medium-sized ones in particular – is to be ensured.
Reform is needed, but the Commission’s ideas about it again far overshoot the goal, and so we are today calling for even smaller cuts in the price of sugar and beet, more support for the cultivation of sustainable raw materials as a substitute for the cultivation of beet and higher compensation payments.
The Council, too, has seen the need for adjustments and has, in its decision, referred to many of our demands. The Council decision in itself amounts to a triumph for this House and for Europe’s sugar-beet farmers, but the cuts still go too far.
In the light of these events, I think it sends completely the wrong signal that the Council should, at the Commission’s insistence, formulate a statement of intent even before Parliament has voted. I believe that the amendments we have proposed today represent an even better way. What we have here is a good reform; I want a better one. It is for that that I stand, and for that that I, today, have voted.
. We have to stop giving with one hand and taking away with the other!
This report tries to strike a balance between protecting the income of European farmers and that of farmers in the ACP countries. It thus provides for a smaller reduction in price, spread out over time, so that the ACP countries are better able to absorb the impact of reform, and a substantial increase in access to the European market for sugar from the least developed countries.
The Socialist Group in the European Parliament's two amendments also move in the right direction, by providing for the complete elimination of European export subsidies (by 2013 at the latest) and compensation for the restructuring of the sugar sector in the ACP countries, based on an estimated requirement of EUR 200 million a year.
Admittedly, I would have liked the EU to go further, by providing the funds for this restructuring immediately, instead of the miserly EUR 40 million that has been promised (we proposed twice that amount in the Committee on Development).
I would also have liked the 'everything but arms' initiative to enter into operation as of 2009 and the EU to make it impossible to export sugar at low prices under quota C.
We will continue the battle as part of the ongoing negotiations on the financial perspective.
. The reform is essential. However, the collateral damage of this reform should not be felt by small, vulnerable ACP economies with whom we have a very special relationship.
African, Caribbean and Pacific (ACP) countries rightly feel that they have been abandoned and betrayed by what has been agreed in the Council. What has been proposed by Parliament today is equally unsatisfactory and for this reason I voted against the resolution.
Parliament has today voted for a delay in the implementation of the Everything But Arms (EBA) Agreement. Such a move would seriously limit the promise of an initiative designed to provide least developed countries with duty-free and quota-free access to the EU's sugar markets. I call upon the Council to honour its commitment to EBA by implementing no delay or safeguard mechanisms.
We now must look to the future and make sure we provide ACP countries with adequate financial support for their restructuring. Compensation amounting to EUR 7.5 billion has been offered to European farmers, whereas so far the ACP has only EUR 40 million. Today, Parliament agreed that the Commission's estimates of ACP needs of EUR 200 million must be met with new and fresh funding. I hope this will be listened to.
. I welcome the decision taken by Parliament today to endorse the much-needed reform of the EU Sugar Regime. This reform will improve the competitiveness of the EU sugar sector by removing the artificial supports to production that have encouraged overproduction and dumping of subsidised EU sugar on world markets at prices often below the cost of production.
To this end I voted in favour of ending trade-distorting EU export subsidies at the latest by 2013. These subsidies depress world market prices, have an adverse affect on the ability of developing countries to trade and contradict the Union's own development policy objectives. I also voted to ensure that the EU honours its commitments to some of the poorest countries in the world to allow duty-free and quota-free access from 2009 to our markets for their sugar through the Everything-But-Arms Initiative. There should be no further delays and no restrictions as an incentive to these countries to develop their infant industries.
I regret that no new money has yet been agreed to help producers in the 18 ACP Sugar Protocol countries in view of the generous financial package available as part of this reform to EU producers.
. The Commission's philosophy is Malthusian; its slogan is 'No future'. It takes its inspiration from nihilism. Destroy: destroy the coalmines, the steelworks, the textile industry and, above all, agriculture.
We have arable land: they leave it fallow. We have milk: they impose quotas. We have vineyards: they tear them down. But all of that was not enough to kill us off, so they overhauled the common agricultural policy. They invented decoupling – in other words, being paid for not producing anything – because that is their philosophy: do not create. They have just one ideal: a vast continental retirement home, fed by mass redundancies.
The overhaul of the common organisation of the market for sugar is a perfect example of this ideology. We have sugar refineries: the Commission is going to pay them not to produce anything. For every tonne of sugar they do not produce, they will be paid EUR 400, 500 or 600. For four years. After that, there will be no producers left, just consumers who have no means to consume, and it will only remain for them to be eliminated. Long live death! That was the rallying cry of the Brahmans.
. We very much welcome the reform of the sugar regime, but there are many parts of this report drawn up for Parliament by its Committee on Agriculture and Rural Development for which I will not be voting. The sugar regime had been in need of reform for at least 15 years when the Court of Auditors carried out an extensive study on the sugar regime (Special Report 4/91) and concluded that the system suffered from oversupply and inefficient production patterns and that it was not budget neutral.
I cannot accept the call for the 'introduction of modifications'. We need radical overhaul, not just modifications.
I cannot vote for lesser price cuts, increased compensation, and less quota cuts than proposed by the Commission.
I will not vote for structural or social cohesion policy instruments to be used to cushion sugar farmers. Large amounts of CAP funds are already available for EU farmers.
I agree that we need to control imports from Lesser Developed countries (LDCs) and guard against triangular trade, but we are talking tiny amounts here: 125 000 tonnes from LDCs. EU sugar production is around 17.4 million tonnes. Why are we focusing so much on LDC imports here? Market imbalance is not going to come from LDC imports.
. The reform of the EU sugar regime will require a great deal of restructuring by EU producers and farmers, as well as by farmers in the Sugar Protocol countries, whose livelihoods have been structured by trade with the EU for over 40 years.
Whilst necessary compensation and support schemes are available to EU farmers as part of a generous financial package, I regret that no new and fresh money has yet been agreed to help producers in the 18 ACP Sugar Protocol Countries. I believe that the EU has a duty to provide adequate funds for restructuring assistance to these countries under the financial perspectives, above and beyond the 40 million euros committed so far for 2006.
I therefore voted in favour of an amendment to enshrine EU assistance to the ACP countries within the Direct Support proposal. I believe the Commission proposals for the new financial perspective, allowing for an amount of 190 million euros per year to help ACP producers adjust to the sugar reform, are the basis for a more acceptable adjustment scheme for our ACP trading partners.
. The British Conservative delegation voted against this report because its main recommendations do not serve the interests of efficient UK sugar producers, nor would they, in our view, bring about the reduction in EU sugar production needed to avoid linear quota cuts in future. It is unfair that our growers, who tend to produce more than 300 tonnes per year, should be punished for their efficiency by receiving only 50% compensation. This figure is considerably lower than that proposed by both the Commission and Council. Furthermore, the idea that Member States may retain an unspecified amount of their subsidies linked to production flies in the face of the recent CAP reform and would allow less efficient producers to maintain overall production at an unsustainable level. However, we support the report's direction in terms of increasing the energy crops premium and increasing the maximum guaranteed area for such production so as to encourage the promotion of biofuels.
Mr President, I have always accepted the need for a review of the common agricultural policy’s sugar regime, but I object to the total destruction of the sugar industry in my country and in other EU Member States. Ireland is facing the prospect of closure of its only processing plant.
According to the United Nations Food and Agriculture Organization, world sugar consumption in 2004-2005 was 144.8 million tonnes, with production at only 149 million tonnes. We can expect an exponential increase as China, India and many other rapidly developing economies increase their sugar consumption from the present 10 kg per capita per annum to the European average of 35 kg per capital per annum. We must retain production and processing capacity to face these future challenges.
Having lost the vote on the common organisation of the market, I logically supported the other two reports – on direct support schemes and the temporary restructuring of the sugar industry – in order to secure the best possible deal for Irish, EU and ACP growers. Overall, Parliament’s position is an improvement on the proposals from the Commission and the Council, but it does not go far enough.
.  I acknowledge that the European sugar sector is in need of reform. In order to make it fair and effective, however, the reform needs to strike a balance between:
international trade commitments entered into;
the proposed objectives for increasing the sector’s competitiveness;
the stability of the EU market;
the sector’s viability and sustainability, with particular regard to guarantees of income for European producers;
and the preferential trade arrangements granted by the EU to ACP countries and the least developed countries, not least via incentives to export sugar to the EU, under the ‘Everything But Arms’ initiative.
To this end, I welcome the broad guidelines for reform proposed in this report, along with the amendments to improve upon the Commission’s proposals for reform, as follows:
a less drastic reduction in prices;
the establishment of a trade regulation;
the implementation of measures aimed at absorbing the economic shock of the reform;
and support for developing different products to provide sugar production with an alternative outlet.
I therefore voted in favour of this report.
. They say it is better to give a fishing rod than a fish.
Of course, if we are going to callously shut down sugar production in Ireland and the EU, we can and must properly compensate the farmers and producers....even if just to salve our consciences.
But are we crazy? Why are we shutting down sugar production when we desperately need to find alternatives to petroleum fuels? Why are we paying to have empty fields and rusting equipment, when we need sugar production more than ever. Sugar has other uses besides sweets.
On the one hand, we are warning of the disappearance of oil and promoting alternatives. On the other hand sugar - one of the viable alternatives - is being made to disappear. One hand doesn't seem to know what the other is doing. How can we accomplish anything?
And while we are planning our own compensation package, remember third countries like Mauritius which are being devastated by our sugar reform.
.  There is broad agreement that the sugar sector needs to be reformed in order to make this important industry more sustainable, in line with the latest reform of the CAP and with the EU’s international obligations.
Despite these noble objectives, however, the reform proposed by the Commission would cause serious problems for Europe’s farmers, not least the swingeing reduction in the price of sugar.
I therefore endorse Mr Fruteau’s report, along with the work carried out by the various political groups in the Committee on Agriculture, which I feel sends out a very clear message to the Commission and the Council.
In addition to capping price reductions to 30% in the Common Organisation of the Market in sugar, I wish to highlight Amendment 3, on support schemes for farmers, which refers to the possibility of Member States continuing to enjoy production-linked subsidies, at least to some extent. This will help prevent the rapid disappearance of the sugar sector in the regions most under threat from this reform.
I would also highlight the safeguarding of the possibility of the restructuring fund supporting those giving up on part of the quota, Amendment 7, which will enable some businesses to effect their conversion.
We support a radical reform of the sugar sector within the EU. It is absurd to prop up an uncompetitive market through extensive protectionism and significant financial aid.
The European Parliament is attempting to impede the Commission’s proposals for reform. The European Parliament wants the reform to be implemented over a longer period of time, price reductions to be limited, restructuring aid to be increased and production in areas with ‘climatic structural conditions’ to be accorded special forms of support. As a consequence, necessary structural adjustments will be postponed. Overall, the Commission’s proposals for reform are more far-reaching. We have thus chosen to vote against the European Parliament’s proposals.
. I would explain my votes against Amendments 73, 18/rev. and 18 to the Fruteau reports on, respectively, the COM in the sugar sector, common rules applicable within the framework of the CAP, and the scheme for the restructuring of the sugar industry in the EC.
I have followed this extremely closely, given the social and economic repercussions that a bad reform could have for many European regions, many of them Spanish. I well remember the arguments put forward both by the Commissioner and by the chairman of the European Parliament’s Committee on Agriculture, defending the possibility that the Council might adopt a political agreement before the parliamentary procedure had been completed. The Hong Kong Conference was not going to wait for us, and nor was the sowing season. President Daul explained this by means of a letter to Commissioner Fisher-Boel.
The arguments were powerful, and we understood that. I cannot therefore, in relation to this dossier, vote today in favour of this entirely unjustified criticism of the Council. For all of these reasons, and because the agreement reached is as close as possible to the position of the Committee on Agriculture and Rural Development, I have voted against these three amendments.
.  The sugar sector needs to be reformed in order to make it more sustainable, following the latest reform of the CAP. This reform, however, would cause serious problems for Europe’s farmers, not least the swingeing reduction in the price of sugar.
The fact that the Commission’s proposal was drawn up more from the point of view of the interests of the major surplus producing countries than that of the smaller countries which do not even produce enough sugar beet to satisfy consumption, as in the case of Portugal, only serves to remind us that it is not countries like Portugal that are unbalancing the international market.
I should accordingly like to point out the possibility, proposed in this report, of Member States continuing to enjoy production-linked subsidies, at least to some extent. This will help prevent the rapid disappearance of the sugar sector in the regions most under threat from this reform.
It strikes me, therefore, that the possibility of the restructuring fund and support for those giving up on only part of the quota has been safeguarded. In this way, the sugar industry in some countries, such as Portugal, can move away from the agricultural sector towards sustaining the processing side of the industry.
I therefore voted in favour of the Fruteau reports.
. I voted for this resolution. I strongly condemn the continuing abuse of the human rights of innocent citizens on a massive scale in Chechnya. Democratic, human rights and governance aspects must be an integral part of the EU's policy for cooperation with Russia. A Russia characterised by democracy, rule of law and respect for human rights is a Russia that is more attractive to foreign investment. It is also a neighbour that is more stable and more predictable.
. Chechnya was conquered by Imperial Russia in the 19th century, its people were intermittently deported by Stalin, and, more recently, under Yeltsin and Putin, they have been bombed and murdered. Following the first war, in the 1990s, the peace negotiator Alexander Lebed agreed, on Russia’s behalf, to the democratic choice of independence being made possible following a transitional period, but this has never come to pass, and so one can no longer expect the Chechens to regard their country as part of Russia. No people is willing to subject itself to those who have been most brutal in murdering and oppressing them, and so the resistance will never come to an end, and, I fear, nor will its suppression by means of a military superpower.
This resolution is relatively mild about the intimidation and deception that marked the elections that have now been held, with the intention of conjuring up majority support for Moscow’s puppets. Moreover, the text again lays emphasis on the territorial integrity of Russia, even though the retention of this region as part of Russia is founded upon nothing more than violence. Given the present desperate situation, this resolution, which rightly draws attention to the many abuses, is preferable to continued silence in the face of the misdeeds of our principal supplier of energy, and so I have voted in favour of it.
. I was glad to support this resolution and the work of my group colleague Bart Staes who I know has been working closely with the Chechen community. The situation in Chechnya can be ameliorated by EU involvement, and this motion contains ideas which we must ensure are taken forward.
Mr President, the Duff/Voggenhuber report amounts to the European Parliament itself wiping the floor with democracy and is an expression of its belief that the referendums in the Netherlands and France are an irrelevance and that the Constitution must enter into force in 2009 by whatever means and no matter what else happens.
That is actually even worse than the European Commission’s simply acting as if it is no concern of theirs. That is actually just as bad. We in this House are in very bad company when the EU is under the presidency of Austria, whose Chancellor, Mr Schüssel, is actually so shameless as to call for new referendums in France and the Netherlands, the idea being that the people must carry on voting until they vote the way the Eurocrats want them to. That itself is perhaps not that bad, given that there are also countries in which the people are not getting a vote at all – my own, for example, where there be no vote on such things as the European constitution and the monstrous thing has to be whipped through the parliaments without democratic consultation.
In any case, all the European institutions are manifestly united in their contempt for national democracies and for the democratic will of the public. This is not the way to do something about the great repugnance that our people have for Europe.
Mr President, having listened to the debate yesterday on this subject, I decided I had to say something about the bizarre concept of democracy that some Members in this place and the Commission have.
I heard it said that in the referenda so far, more people have voted ‘yes’ than ‘no’ across all countries and that therefore we should be going ahead with this wonderful Constitution.
As a group of my very wise constituents from Northampton and Daventry said to me during the general election in the UK last year, in England my party – the Conservatives – polled more votes than the Labour Party or the Liberal Democrats. So, maybe, using this wonderful Eurocrat vision of democracy, we should be the ones in power.
Democracy is about following the democratic wishes of the people and ensuring individuals have the power to choose the direction in which they would like their local council, Parliament or Europe to go. It is not about stripping power from people, ignoring their views and giving it to a political class that believes it knows best. That is why I voted against this report.
Mr President, during the discussions on the Duff-Voggenhuber report, some Members have made some very amusing comments, comparing Members who disagreed with them with ostriches. They have done so with good humour, and I congratulate them for that as, on the same subject last year, they did so rather violently – which just goes to show that we were right to amend the Rules of Procedure.
I would like to come to the defence of this much-maligned bird, because no naturalist has ever seen an ostrich put its head in the sand. On the contrary, it is well known that, when approached by a lion, an ostrich will sacrifice itself to protect its young, by moving away from the nest and allowing the beast to eat it. The ostrich, therefore, is there to sacrifice itself for future generations: it is a symbol of courage and devotion! So, for any scientist or naturalist, being described as an ostrich is not an insult, but an honour!
Mr President, I would like to make a brief statement on how I voted on the Voggenhuber/Duff report. It is a good report, the main gist of which is that Europe needs to move on, and that is important, because those, too, who voted ‘no’ in the referenda were not happy with the present state of Europe. The report argues that popular support is essential, and that a variety of options are available, and that too is important since the referenda are a matter of fact, with the ‘no’ votes in the referenda in France and the Netherlands and the ‘yes’ votes in those in Spain and Luxembourg.
I am also very glad to see that the present text incorporates Amendment 18, which explicitly states that the objections of citizens in countries like France and the Netherlands must be met halfway. That is clear as daylight; it is what makes this such a good report, the gist of which is that we must move on, that we must be bold enough to get out of this impasse, but that we must do so by way of the various options open to us; the period of reflection in which we now find ourselves, taking the public into consideration, including in the countries where things have gone wrong. That strikes me as a healthy approach, and that is why we, in the CDA delegation, are enthusiastically supporting this course of action.
Mr President, half a year on from the French and Dutch ‘no’ vote, we see the European Parliament consigning to the wastepaper basket the democratically expressed will of the majority. It appears that the Constitution absolutely must, come what may, enter into force at some point during 2009. It is ironic that one reason cited in the report for why a European constitution is necessary is that, following the accessions of Bulgaria and Romania, no further enlargement will be possible under the terms of the current Treaty of Nice.
It is a matter of common knowledge that opposition to further enlargements, and certainly to the possible accession of Turkey, was one of the most important reasons for the rejection of the Constitution. Today sees this House proving once more just how remote it is from the citizens that it claims to represent even so.
. Let the people decide
The treaties can be amended only by unanimity. The proposed Constitution has been rejected by 55 % of the voters in France and 62 % in the Netherlands. Their verdict must be respected. Therefore the proposed Constitution IS dead according to the rules adopted unanimously among the Member States of the EU.
The next meeting in the European Council must accordingly declare the draft text dead; reflect on the No votes; re-read the questions from the Laeken declaration and go back to first principles.
The is to decide whether treaties require popular approval. We believe that treaties have to be adopted by referendum in all member States where it is legally possible. The referendums should if possible be held on the same date.
Supporters and opponents of the constitution should be asked to produce a joint text for debate about our possible futures. It can include joint amendments on transparency and democratic procedures where the working group may agree. It will certainly include different proposals for catalogues of competences where members will disagree.
After a year of debate, two alternatives should be placed before the national electorates: On the one hand a renewed constitution; on the other a Co-operation Agreement among European democracies.
The new directly elected Convention must work in public in working groups and plenary meetings for a year. Each chapter of the existing treaties will have to have a special working group to allow drastic simplification of the existing complicated texts.
Finally, the plenary of the Convention may adopt two different proposals, a draft Constitution and a draft Cooperation agreement and then ask the voters what they prefer.
When we have the peoples' verdict the Member States can then meet in a formal intergovernmental conference and take the necessary decisions to be adopted formally according to the demands in the national constitutions. If one or two Member States reject the drafts, a unanimous solution will have to be found in respect of the agreed playing rules for treaty changes.
We, the minority in the European Parliaments Constitutional committee and the SOS Democracy inter group in the European Parliament, hope and believe that the peoples of most states will see no need for a constitution beyond their own national constitutions. We expect supporters of the constitution to show the same respect for democracy.
Our alternative may be based on seven broad proposals
The constitution is dead. Instead of a complicated constitution and the Nice Treaty with priority over national constitutions, we want a cooperation agreement with no more than 50 articles. Countries that don't wish to join the cooperation agreement can choose a free trade agreement instead.
The European Council should establish a working group with equal numbers of supporters and opponents of the Constitution in order to present a proposal of rules which is flexible enough to let them unite instead of divide Europe, as we have seen the Constitution do.
Openness and full access to documents will be the main rule. Any exceptions shall be approved with 75 % support. The Ombudsman, the Court of Auditors and the EU-Parliament shall be able to control all expenditures.
Decision makers shall be directly accountable through the ballot box to those who must abide by their decisions in each country.
Laws should be adopted with unanimity or by a 75 % majority among member states and simple majority in the EU-Parliament. There should be the opportunity for veto, when a national Parliament votes against a proposal for EU-law and requests the prime minister to bring up the case at the next summit.
The subsidiarity principle should be controlled by the national parliaments. The existing 100,000 pages of legislation must be revised critically, and the main part must be eliminated or sent back to the member states.
Laws should be approved as a common set of minimum standards which gives the member states more flexibility and possibility to have a higher level of protection of security, health, environment, working conditions, social conditions and consumer protection. We should prefer mutual recognition to total harmonisation.
Foreign and security policy, the euro cooperation and legal cooperation should not be an obligatory part of the cooperation but can be transferred to an enhanced cooperation if desired by the individual countries. Defence should be completely separated from the Union.
. In this report on the period of reflection, Parliament had a unique opportunity to do something useful: it could have been the first European institution to reflect on realistic options for resolving the situation created by the 'no' votes in France and the Netherlands, based around two aspects: a constitutional text refocused on Parts I and II and a revision of Part III on policies. That was what the co-rapporteurs from the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe, whose ceaseless efforts I welcome, wanted, and I co-signed their amendments advocating a 'constitutional core'.
The Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament rejected this pragmatic and worthwhile policy, and restated their commitment to the current text of the Constitution. This is the idea that it is still possible to make the French and Dutch vote again on the same text. This denial of the popular vote is futile, whatever the positions of the various parties: that is why I am pleased that the French socialists, with a few exceptions, abstained. In the end, the only useful message to be taken from this report is that the period of reflection will need to continue until June 2007.
. The pause for reflection on the European Constitution has so far been characterised more by silence than by debate. Although Parliament, by means of this resolution, is making a creditable attempt at re-launching the debate, the resolution also gives voice to the expectation that one result of the period of reflection will be the retention of the present-day text of the Constitution, something I regard as deceptive and undesirable, in that it takes no account of the rejection of the Constitution by the French and Dutch electorates. It is lamentable that Parliament has, on this point, disregarded the warning given by its rapporteurs, Mr Duff and Mr Voggenhuber, and it is for that reason that I have abstained from taking part in the final vote on the resolution.
The period of reflection must be used to prepare agreement on a procedure that is as democratic as possible for a new reform of the Treaties. In saying ‘no’ to the Constitution, the French and the Dutch were certainly not saying ‘yes’ to the way Europe is today.
We have voted in favour of the report on an assessment of the debate on the European Union. We believe the report to be mainly sound, but we wish to emphasise that it is not the European institutions’ task to convince people about which changes are necessary or constructive. Opinion forming and political debate must have their basis in the commitment of individuals and be inspired by those who play a role in democratic society, by political parties and by other voluntary associations.
. The Duff/Voggenhuber report misjudges the political realities, both in the Netherlands and in France. To call, as it does, for the Constitution’s entry into force in 2009 to be guaranteed is an insult not only to the Dutch voters, but also to the rule of law within the EU. Other passages (paragraphs 1, 5, 7, and 31) also fail to do justice to the unambiguous no vote in the Netherlands. It is for that reason that I find it impossible to vote in favour of the report.
I also think that the Netherlands has to make clear precisely what it wants – whether it wants to renegotiate the Constitution, continue on the basis of the Treaty of Nice or begin the whole process anew. If the Netherlands opts for renegotiation, it will have to state clearly what it wants. A clear message to the Netherlands from this House would have been all the more helpful in view of the fact that, in the Netherlands, the debate has been cancelled.
.  I support and voted in favour of the report before us. The European Constitution has not ‘died’. The ‘no’ votes in the French and Dutch referendums on the Treaty establishing a Constitution for Europe were not a ‘death certificate’, but merely the adjournment of the ratification process under way at the time.
Nevertheless, in light of the negative results in France and the Netherlands, it does not seem possible to continue to try to ratify the current text without amending it. That being said, the idea of abandoning the draft Constitution is out of the question. A constitutional agreement, as the rapporteurs point out, is essential if the EU is to (re)gain the confidence of European citizens, to maintain the dynamic of European integration and to play a credible role on the international stage.
Against this backdrop, the ‘period of reflection’ should serve to relaunch the draft Constitution, based on wide-ranging public debate on the future of Europe, involving the citizens, civil society, the social partners and national and regional parliaments. The purpose of this debate should be to clarify, deepen and perfect the Constitution, to examine the criticisms levelled at it, to find solutions to the constitutional crisis and to address the concerns of Europe’s citizens.
. We voted against this report, which we consider to be unacceptable pressure on the Member States and their democratic institutions, following the rejection of the so-called European Constitution by the people of France and the Netherlands.
Although Parliament acknowledges that ratifying the Constitution now faces ‘difficulties that could prove insurmountable’, unless measures can be taken to address the concerns expressed in France, the Netherlands and in other Member States, the majority will still go ahead and transform the current period of reflection into the relaunch of the draft Constitution, on the basis of broad public debate on the future of European integration.
What the majority in Parliament would like to see is a major propaganda campaign to pressure the citizens into accepting the so-called European Constitution.
Although we agree that the Treaty of Nice does not constitute a foundation for the future – and this is why we voted against – we object to attempts at following the path of deeper neoliberalism, federalism and militarism.
We want a Europe in which there is greater cooperation between equal, sovereign Member States, greater economic and social cohesion, greater solidarity and genuine commitment to peace and social progress.
. The failure of the Constitutional Treaty is less a problem of text than of context. From the outside, Europe is seen as the political entity with the highest level of public freedoms, social rights and environmental protection in the world.
On the inside, though, our people have their doubts about an integration project for which the Member States refuse to provide the resources. Parliament's report has no answer to the doubts, the fears and the national egotisms. Instead of tackling the problems – lack of growth, unemployment, tensions in the countryside and in the cities – the Commission and Parliament are advocating dialogue and forums, in other words 'idle chit-chat'.
Dialogue, yes, but about what? About questions to which the political classes are unable to find answers? The Union lacks not only a concrete vision for the future, but also true statesmen. I did, nevertheless, vote in favour of this report, but only to avoid siding with the opponents of a more integrated Europe with greater solidarity.
. The debate on the great European issues that has gone on over the last few months has been characterised more by emotion than by thought. Whether we are talking about the Constitution, the services directive or Reach – to name but a few – the challenge before us is to simplify the language we use and the way we communicate, in order not to leave the field to the so-called populists. Scarcely any other institution possesses so many structures and so many means for supporting communication, yet scarcely any other institution uses a language the complexity of which leaves it wide open to deliberate or involuntary misinterpretations. All too often, the two things that fall by the wayside in any debate about Europe are common reference to what has been achieved and an explanation of the new in that context. There are in essence two great schools of thought where the future of Europe is concerned. One of the things that the Constitution did was to show how those who want more Europe and those who want less combine to bring Europe to a standstill – not in the way they think, but in the way they vote. If these contradictions are made clearer and more readily comprehensible for the citizen’s benefit, a new and real European debate will be the result. The Duff report goes in the right direction; all that is needed is action.
.  The majority in Parliament, including the Portuguese socialists and social democrats, has adopted an all-singing, all-dancing report.
Under the cloak of a ‘period of reflection’, it says that there must be debate, yet, throwing caution to the wind, has already announced its conclusion: ‘to relaunch the constitutional project’; ‘to avoid another defeat’; ‘to deepen’ the ‘consensus around the Constitution’; ‘publicising’, with ‘adequate funding’, to ‘reassure and convince public opinion’; and to ‘ensure that the Constitution enters into force’, ‘during 2009’.
Quite apart from the fact that it does not have the power to do this, Parliament is trying to muddy the waters and make the fraudulent claim that the ‘European Constitution’ has not actually been rejected. It was rejected by the French and by the Dutch, whereupon it ceased to have any value, at least according to the Treaties.
It is no coincidence that UNICE, the European employers’ association, said in a letter to the Austrian Presidency: ‘there is an urgent need to find a way out of the current institutional crisis in the EU’. It goes on to say that the ‘pause for reflection… seems to be marked more by pause than reflection’.
Europe’s captains of industry and the political forces carrying out their guidelines are, once again against the wishes of the people, trying to regain the initiative.
I have voted in favour of paragraph 27, but I am not in sympathy with its second sentence. Public opinion does not need to be reassured. People can think for themselves and adopt their own view of the Constitution.
.  I wish to congratulate Mr Duff and Mr Voggenhuber on their excellent report on the period of reflection: structure, subjects and context for an assessment on the debate on the European Union. I agree with the proposal that this period of reflection should be used for the purpose of relaunching the constitutional project on the basis of a broad public debate about the future of European integration.
I also agree with the suggestion that this new democratic dialogue, which should be seen as a chance to promote European democracy, should be conducted and coordinated across the Union, structured by common themes and in realistic stages according to an agreed framework for evaluation, and designed to lead to decisive political choices.
I also recognise that it is strategically important for political institutions to encourage a pro-active attitude on the part of the media (in particular television, the press and local radio) and to enlist them for the purpose of publicising and intensifying the debate.
I agree, moreover, that the conclusions of the period of reflection should be drawn at the latest during the second half of 2007, and that a clear decision be reached at that stage about how to proceed with the Constitution, and that, in any case, every effort should be made to ensure that the Constitution enters into force during 2009.
. I welcome this report which clarifies, after the French 'no' to the Constitution, where we are in terms of future constitutional reforms of the EU.
The rapporteurs are right to note that there are a number of options available to the Union, ranging from abandoning the constitutional project altogether, continuing to try to ratify the present text unamended, seeking to clarify or add to the present text, restructuring or modifying the text or embarking upon a complete rewrite.
No conclusions should be reached on these options until the conclusion of the period of reflection, which should be in the second half of 2007.
. The Constitution, which the voters in the Netherlands and France so overwhelmingly rejected, was a mixed bag. Most of the electorate are all in favour of Council meetings being open to the public, of a subsidiarity test for national parliaments, or the tentative moves towards a citizens’ initiative in Article 47. These things could have been brought in long ago, even without a constitution. Far more contentious were the economic and military policy choices that this text was to set in stone, such as free unhindered competition being one of the EU’s main objectives, the constantly-extended liberalisation of services, or the constant upgrading of the Member States’ weapons systems. The practice of tied sales, which involves good points being taken hostage by bad ones, is one that the two rapporteurs want to adopt, in the belief that approval is only a matter of time. They even want to put a stop to the admission of new Member States until such time as the constitution has been approved.
My party, the Socialist Party, is the largest of the parties that, in the Netherlands, waged a successful campaign against this draft Constitutional Treaty. After it was rejected by the voters, we tabled proposals in the Dutch Parliament for openness, a subsidiarity test and citizens’ initiative, similar to what Mr Brok recommended to this House on behalf of the Foreign Affairs Committee, the very same alternative that I had put forward in Amendment 6, the rejection of which represents a missed opportunity.
. Mr President, the scant attention paid to the historical and religious roots of the Union, the unimaginative ‘cut and paste’ approach to inserting the Charter of Fundamental Rights into the Treaty without anyone having the opportunity to intervene on its contents, the non-existent or, at any rate, limited information that reached Europeans regarding the decisions being taken within the Convention and an enlargement process which, despite undoubtedly adding value to and enriching the whole of Europe, was presented to Europeans without an effective media campaign that explained the reasons behind the enlargement and the opportunities it offered to everyone, are only some of the reasons for the breakdown in the ratification process of a Treaty that should have been a fundamental part of a Union with which, even today, its own people sadly find it difficult to identify themselves.
I am convinced that the improvements made to the Constitutional Treaty are necessary and, with this in mind, we hope that at the end of the reflection period we can embark on a new path that enables us to clarify today’s controversial issues in a more effective and intelligible manner.
For that reason, we will be voting in favour of this resolution in the hope that, with the involvement of all the Community and national institutions and of the representatives of civil society and the academic world, we can quickly arrive at a new and perhaps simplified text, but one that is endowed with a common soul with which all Europeans can identify themselves.
. – The report constitutes an unacceptable attempt to distort the will of the people of France and the Netherlands, who jubilantly rejected the reactionary European Constitutional Treaty, and attempts to reintroduce it through the back door.
The report does not even bother to negotiate minor amendments to the content of the European Constitution, which it takes as given. With the most insolent disdain for the will expressed by the people, it attempts to organise a misinformation campaign in order to coerce the workers into finally accepting the European Constitution, so that it can enter into force in 2009.
That is why it aims to organise an arranged 'social dialogue' and gives the media an even more active role in the attempt to brainwash the masses so that, with a gun to their head, they will consent to the adoption of the European Constitution. That is why it proposes that there should be a River Pactolus of money, in order to achieve the objective of changing people's minds.
They need to accept the fact that the European Constitution is dead and no campaign to coerce the masses will resurrect it. The peoples of the ΕU need to understand that there will never be a good European Constitution from the imperialist union of European capital. The only positive development for the workers and working classes is the policy to weaken the ΕU and finally bury any attempt to reintroduce any so-called constitutional arrangement of this reactionary body.
. These are the reasons why I still reject the EU Constitution:
1. If we are to have any hope of a social and civil Europe, the Constitutional Treaty for the EU must once and for all be consigned to the archives.
2. The EU Constitution is intended to significantly accelerate the militarisation of the EU and (in III-311) lays down a whole range of militaristic projects.
3. The EU Constitution is intended to prepare the EU to be able to wage war on a global scale. It opens up scope for worldwide military interventions (I-41,1 and III-309).
4. The Constitutional Treaty for the EU includes an explicit obligation to rearm (I-41,3). If it were to be ratified, there would be an even greater tendency to spend more money on armaments.
5. With the Constitutional Treaty for the EU, the EU’s foreign policy would be bound only by the principles of the UN Charter rather than by the Charter as a whole (I-3,4). This would make it possible for the EU to interpret them in such a way as to be able to wage war even without a UN mandate.
6. The Constitutional Treaty for the EU serves as a programmatic blueprint, making it possible to push the militarisation of the EU forward without reference to the treaties as they currently stand. Among the examples of this are the extension of the EU Armaments Agency (III-311) and the establishment of the Battle Groups (III-312).
7. The Constitutional Treaty for the EU is intended to put neo-liberalism on a constitutional footing (III-177), something of which the anti-social Bolkestein directive is but an initial foretaste. The proposal by the German Federal Chancellor, Angela Merkel, that a repeat vote be engineered in France and the Netherlands by adding to the EU Constitution a declaration on the ‘social dimension’ of Europe which would not be legally binding is nothing short of scandalous.
.  One of our most pressing concerns is to prepare the EU’s institutional structure for forthcoming challenges, such as future rounds of enlargement. I therefore agree that we will soon have to resume the institutional debate. I also feel that the debate that began with the ‘Constitutional Treaty’ needs to be concluded. The idea that there must be reflection, debate and closure on this issue would be one which I would accept and support. On the other hand, the idea behind what some have been saying, namely that there is only one possible outcome, whatever that may be, is one that I would neither accept nor support. Debate, and in particular the much-needed debate with the citizens, is by definition open and free, and I would strongly object to any attempt to restrict it.
. The draft constitution was just not the way forward for Europe, so attempts to rehabilitate it are not welcomed. I would be the first to say that the EU needs a new way of working, and indeed a new constitution, but not the flawed text so comprehensively rejected by the voters of the Netherlands and France. We need to take the EU back to first principles and establish what it is for, where it adds value and where indeed it does not. Across the EU, the institutions and practices of the EU find little favour in the eyes of our electorate, and we cannot blame them, we must alter our ways of working. If the EU did not exist we would need to invent one, but not under the draft constitution and not in its current form.
. I voted against this Report because I am wholly opposed to any initiative to resurrect the European Constitution. The welcome failure of the Constitution should have presented an opportunity for genuine reflection by the leaders of the European nations on the nature and direction of the European Union. Certainly the British people, and the people of many other countries, do not wish to subsume their nationhood into some state called Europe.
Many share the British Conservative vision of an EU that is a loose community of sovereign nations, focused on the single market and cooperating closely in other areas where there is real added value. I note with concern the determination of the euro-integrationists to reintroduce a European Constitution by 2009, to spend more public money on propaganda campaigns to support this objective, and to introduce geographical and political limitations on the EU.
. I have voted against Amendment 26, 2nd part. This should not be taken to indicate that I am against a Europe-wide consultative referendum. In fact, I am very much in favour of that. However, all the academic and practical experience of referenda indicates that they should not be held on the same day as elections to a representative assembly or parliament.
. The conclusions of this report do not reflect the current situation in the European Union: how can we declare that the European Constitution must be ratified in 2009 and that the Treaty of Nice is completely useless? How can we talk of a 'period of reflection' when the current draft Constitution was rejected definitively by two founder Member States of the Union?
The current treaty is certainly inadequate, but it has its uses. It needs to be improved gradually by means of other treaties and agreements, which could include some elements from Part 1 of the Constitution. At this stage of European reunification, is a Constitution not a bit premature?
It is now more vital than ever, in the interests of the Member States and the citizens, and in the interests of Europe itself, to come closer to the reality of life as experienced by the citizens of the new Member States and not to ignore them, otherwise the democratic deficit will worsen further.
Can we give the new Member States confidence so that they can believe in the European project? We must not draw premature conclusions, on behalf of the citizens of our Member States.
Mr President, it is well known that this Parliament struggles to communicate with the people it supposedly represents. I recently talked to a group about how best to solve that problem and they told me that, in general, politicians were seen to be boring, grey and used language that is completely out of date.
They kindly made the following suggestion, using the words of a contemporary recording artist, Tony Hatch, on how to make the European neighbourhood policy better understood. They said: ‘Neighbours, everybody needs good neighbours; just a friendly wave each morning helps to make a better day. Neighbours need to get to know each other; next door is only a footstep away. Neighbours, everybody needs good neighbours; with a little understanding you can find the perfect blend. Neighbours should be there for one another; that’s when good neighbours become good friends.’
For all those that know the work of Tony Hatch, they would be very proud of the fact that this was read out here today.
Mr President, ladies and gentlemen, I supported Mr Tannock's report on the European Neighbourhood Policy, which was adopted on the same day as the Duff-Voggenhuber report on the future of the constitutional process. Parliament has thus taken a consistent and ambitious political position that I very much welcome.
The Constitutional Treaty will not be ratified without clearly established borders, enabling us to say which of the countries of Eurasia are not cut out to join the EU and which should be making active preparations for accession. In addition, the European Union's ambitions include a common foreign and security policy that, before putting the EU on the grand international diplomatic stage, should concentrate on its sphere of influence, and partnerships with the States and political communities around us. The whole point of this valuable contribution from Parliament is to define the future content of our policy towards Russia, Turkey, the Middle East and the Maghreb.
Finally, I would like to welcome the report's reference to the need to define this neighbourhood policy in the near future, in agreement with the existing pan-European organisations such as the OECD and the Council of Europe.
Mr President, I was pleased to vote for the report on the European Neighbourhood Policy. The European Union is not a fort; the European Union is not an island. We need good neighbours, cooperating partner states. The more countries living in peace, stability and prosperity we have in our neighbourhood, the safer we will be ourselves.
The reason I still asked for the floor is that in my opinion, the importance of the good neighbourhood policy far exceeds the interpretation currently given to it by the European Union. In our current thinking, forced enlargement plays a much more serious part than the neighbourhood policy. Certain countries can never become members of the European Union, others are given vague promises, and others yet are regarded by some as privileged. I believe that it would be wiser to develop some sort of special partner status, and deepen the neighbourhood policy. Rather than accepting some countries and punitively ignoring others, we should be thinking in terms of a good neighbourhood policy.
. The EU must not overlook its duty to champion respect for international law and the development of a social market economy. We therefore need to shape the EU’s image in the world, by giving the European Neighbourhood Policy (ENP) a central role in maintaining constructive relations with those nearest to us, in order to build an area of peace and prosperity.
I voted in favour of the Tannock report, on account of the importance that it attaches to Article 6 of the Maastricht Treaty as a cornerstone of the ENP, whilst making it clear that this policy is not an alternative to membership of the EU.
Lastly, I welcome the recognition of the contribution made by future partners such as Cape Verde to our common fight against terrorism, illegal arms trafficking, poverty and human slavery. This recognition arises from the excellent geo-strategic positions adopted by these partners and the fundamental reforms that many of them have undertaken, not to mention the long-standing cultural and historical affinity with mainland Europe and with the outermost regions, including those in the Atlantic, owing to their geographical proximity.
Generally speaking, the June List supports the EU’s neighbourhood policy because it is aimed at strengthening democracy and promoting trade and prosperity in countries within the EU’s immediate vicinity. We are therefore voting in favour of the report in the final vote.
We believe that the instruments for the neighbourhood policy need to be flexible and cost-effective. There must be clear requirements for following up the results.
The neighbourhood policy should be limited to issues concerning cooperation on trade, democracy and human rights. It must not, as it is at present, be used for extending the EU’s sphere of interest through the common foreign and security policy.
.  The European Neighbourhood Policy (ENP) is indicative of the high importance that the EU attaches to the construction of future relations with its neighbours, whether or not they are candidate countries for EU accession. It is certainly in the EU’s interest to promote democratic development in its immediate neighbourhood.
The ENP should draw up a clearer strategy for relations with our neighbours that will contribute towards building and developing a common area of peace, stability, security, respect for human rights, democracy, the rule of law and prosperity, and will offer partner countries privileged relations and a prominent position in the EU’s external relations with other regions of the world.
I support the rapporteur’s proposals highlighting the need to increase funding for the European Neighbourhood and Partnership Instrument (ENPI) in order to address the problem of access to the internal market, to set out a clear strategy to combat international terrorism and organised crime, to improve legislation on energy networks and transport networks, and to cooperate on environmental issues.
Lastly, special prominence should be given to energy policy, given that the EU is surrounded by the biggest oil and natural gas reserves in the world.
. I welcome this report. The European Neighbourhood Policy is a key strategy for the enlarged EU for establishing structured relations with all its new eastern and southern neighbours, the aim of defending and affirming the common values of democracy, respect for human rights and the development of common policies
. The report, which this House has voted on today, by the British Conservative MEP Charles Tannock, reinforces once more the outlines of the EU’s neighbourhood policy, which is intended to pursue the EU’s geopolitical interests while being cloaked in rhetoric about human rights.
1. The intention is that the EU’s neighbourhood policy should be a means towards creating a geopolitical sphere of influence for the European Union and its Member States, its efforts being aimed at the creation of ‘privileged partnerships’ for the neighbouring countries, including those of the South Caucasus.
2. The report is quite frank about the geostrategic direction of the neighbourhood policy being towards securing the supply of raw materials for the EU. ‘Energy policy’ is to be an important theme in the EU’s neighbourhood policy, as the EU ‘is surrounded by the world’s most important reserves of oil and natural gas (Russia, the Caspian basin, the Middle East and North Africa)’. It repeatedly emphasises the geostrategic significance of such transit countries as Georgia and Armenia.
4. The plan is that the EU’s influence should be underpinned by bringing about regime change in Belarus and elsewhere. All that is needed is to consider the different treatment meted out to Belarus and Uzbekistan, the latter of which tolerates the presence of EU Member States’ military bases, such as the German one in Termez, for it to become clear that the primary concern here is with the extension of the EU’s sphere of influence.
5. In terms of military policy, too, the neighbouring countries are being locked in to the EU, the idea being that they should be able to take part in military interventions and participate in the military structures of the EU.
.  The EU has everything in place to be an important player on the international stage; not in the way that some would wish, but certainly an important body in international relations.
This idea came from the European Neighbourhood Policy – in both formal and substantive terms – given that, in my view, it is close to home that the EU can and should play its main role on the international stage. Whilst I am in favour of greater enlargement, I am also aware of the finite nature of the process and of the fact that, come what may, it will always be necessary to develop policy aimed at promoting a vast area of peace, stability and prosperity around us. This is both a geo-strategic necessity and a moral obligation.
I therefore feel it is vitally important for Parliament to keep a close eye on this policy – and the corresponding financial framework – because this is one area in which it is possible to translate words into action. The Mediterranean experience may not augur well, but there have been other, more positive, experiences, and we should be drawing on those.
.  Cape Verde is a perfect example of democracy, good governance and respect for human rights and has deep-rooted historical, political, cultural and geographical ties with the EU. This puts it in a unique and privileged position for developing closer ties between Europe and Africa. The country is also a stable and secure outpost of the European area.
Although it is Europe’s Southeast Atlantic border, Cape Verde has been included in other programmes that, in themselves, neither reflect the country’s actual proximity, nor recognise its identification with the values we share, such as the rule of law, the promotion of good neighbourly relations and the principles of the market economy and sustainable development.
It is well known that the first contact has been made by the government and the largest opposition party in Cape Verde, to argue the country’s case for obtaining special status or establishing a partnership with the EU. The inclusion of the country in the Neighbourhood Policy could prove an important step in this direction. Cape Verde could also represent a vital counterweight in the policy, which would be all the poorer were it narrowly centred on the Union’s southern and eastern borders.
I welcome the adoption of Amendments 36 and 38.
. I myself have seen in various countries the EU neighbourhood policy in action, and it is vital that this policy area be maintained so that our area of democracy and freedom can be extended. The EU is more outward looking than it is often given credit for, and while the past years have seen internal preoccupations claiming the most headlines, most of the achievements have been external, often behind the scenes. It is vital that these actions are continued and I was pleased to support this resolution.
– Mr President, the fact that the Estrela report is certainly not the worst report we have approved in the history of this Parliament is of course a consequence of our fundamental agreement on the heart of the matter. Women have the right to be integrated into the normal working processes as the equals of men in every respect, with, moreover, the right to equal pay for equal work, although it is common knowledge that there is still a need for more progress in this area. On that, then, we are in agreement.
I do, however, want to point out that, in every European Union Member State, a remarkably large number of women freely choose to work at home among their own family, and that even more women would be willing to take that option if it were financially feasible. Part-time work and good childcare facilities are partial solutions, but the introduction of full parental pay for those who work at home or have small children would be a very good step to take. In addition to that, it has to be said that there needs to be a solution to the issue of pensions rights and to the social security arrangements of parents working at home for all or part of the time, whose contribution to society is of incalculable value.
We voted in favour of Amendment 19. We interpret the concept ‘guaranteed minimum income’, which appears in the above-mentioned amendment, as involving a guaranteed reasonable standard of living, as we are well-disposed to the idea of a guaranteed reasonable standard of living but opposed to the introduction of state-regulated minimum wages.
. I and my British Conservative colleagues fully support the principle of equal opportunities between men and women. We strongly believe that women as well as men have an important role to play in achieving the economic goals of the Lisbon strategy which must be to secure long-term economic growth and high employment levels.
However, we have abstained in this report as we believe the measures identified are so prescriptive that they would achieve little in the way of the desirable goals of improving the position of women in the day-to-day economic life of the Member States of the EU. Men and women require, above all, to work in societies where economic growth leads to more and better career and job opportunities, thus enabling the higher degree of social provision this report states it wishes to see.
.  The aim of the EU’s economic, social and environmental renewal, as projected in the Lisbon Strategy, was to turn Europe into the most competitive and dynamic knowledge-based economy, with more and better jobs and greater social cohesion.
As I wholeheartedly endorse these objectives, my concerns lie principally with the fact that European families still face inequalities in our societies. These must be fought in order to help people reconcile their work, family and private lives.
This is the only way in which we can build a society geared towards lifelong education and training, at the root of which is ensuring that our citizens are knowledgeable and well-informed.
I therefore voted in favour of the Estrela report.
.  Social inclusion and respect for gender equality are fundamental principles underpinning the Lisbon Strategy.
These principles, however, have yet to be anything more than good intentions.
With regard to gender equality, the situation is most alarming: different levels of employment, salary, access to and progress in the labour market, education, participation in vocational training programmes. Women also have greater difficulty in reconciling working life and family life.
Equal treatment should be a key principle of Community law, yet we must translate political principles into practical action. The diagnosis has long been known. It is always the same problem: the Member States lack the courage and the determination to implement the solutions that have been identified.
The financial perspective, in the form in which it was adopted by the Council, did not augur well, in terms of the swingeing cuts to the funds most closely linked with the Lisbon Strategy. I sincerely hope that the talks between Parliament, the Commission and the Council succeed in limiting the damage already done.
The next item is the continuation of the debate on disability and development.
Mr President, there are more than 600 million disabled people in the world, and over 400 million of them live in developing countries.
Many disabled people are kept out of sight, insofar as their fellow citizens refuse to recognise the problem. In general, the disabled are also poor. They tend to be denied their fundamental rights such as education and work, and to be prevented from developing self-esteem. Clearly, however, the disabled do have the potential to be actively involved in developing their countries. It is often the case that development aid is not directly linked to the problems of the disabled. This means that the latter are condemned to social exclusion, marginalised, and become caught up in the vicious circle of poverty and disability. In this connection it is worth bearing in mind that disability and poverty are often related. The relationship works both ways. Disability increases the likelihood of poverty, whilst poor living conditions and a life of poverty increase the likelihood of disability emerging.
One of the reasons why disability has not been given the attention it deserves may be a failure to understand and appreciate the potential of what might seem a powerless group, namely the disabled and their families. Taking the large number of disabled people into account, the short-term cost of their education and integration is bound to lead to economic gain for the disabled in the longer term, and for their families and for society as a whole too.
In addition it should be noted that unfortunately the Millennium Development Goals also fail to take account of the needs of the disabled. In practice, neither cross-sectoral nor sectoral programmes make adequate provision for the disabled. Programmes aimed specifically at the disabled tend to be very small, and to have little impact on national or international strategies for combating poverty or for development. This should be remedied.
We must remember that development also involves integrating individuals who have been excluded, such as the disabled, and making it possible for them to lead full and active lives. This means enabling them to attend schools, bring up their children, access health services and therapies, and be active members of society. The disabled have the right to break out of the vicious circle of poverty and disability.
The number of disabled people in the world is vast. I will take the opportunity of Mr Bowis’ question to focus on two categories of preventable disability in the developing world: child blindness and explosive amputation.
As we sit here today, there are approximately one million blind children in the world whose loss of sight could have been prevented; one of the most important causes being easily and cheaply treatable eye infections. At the cost of a few million euros, probably amounting to only a small fraction of one percentage point of our budget, we could have prevented one million children from living in total darkness for the rest of their lives. I dare propose that in addition to the WHO campaign VISION 2020, we attempt to set up and fully finance an EU ‘Stop Child Blindness Now’ task force with the aim of eradicating preventable paediatric blindness, as soon as possible, and certainly much sooner than 2020.
Equally disturbing is the situation with the catastrophic effect of landmines. Many thousands of children in developing countries have had their legs and arms traumatically amputated as a result of landmine explosions. Before this parliamentary debate is finished, the chances are that a few children somewhere in Asia, Africa or South America will have their limbs blown to pieces by these satanic devices. We know very well which countries manufacture, sell and use landmines, yet we do not do enough to stop them and punish them for their evil doings. I dare propose that such countries should be blacklisted as soon as possible and drastic measures, such as a total economic embargo, should be imposed on them by our Union and preferably, if possible, by the whole international community. Child blindness and landmine-related loss of limbs in children are two forms of serious disability in the developing world that can be prevented to a very large degree, if we show willingness and determination so to do.
Commissioner, please make the drastic proposal necessary to reduce these forms of disability and be sure that you will have the full support of our Parliament.
Mr President, I would like to thank Mr Bowis and the various speakers for having truly highlighted an issue which is too often forgotten and which illustrates particularly serious aspects of the human dramas that come with poverty.
The education of disabled children, for example, is an integral part of education strategies in many developing countries, such as Uganda or Ethiopia. This issue is systematically dealt with within the framework of the programming and implementation dialogue between the Commission and the governments of the partner countries. I must say that the discussion that we have held today has come just at the right moment.
From next week, and until April, I shall be visiting all of the regions that correspond to the regional organisations. I shall therefore be debating, discussing and defining and also listening to individual countries and regional organisations in order to try – as I had promised in the general development policy statement – to help our partners to develop or to propose coherent programmes that are genuinely convergent. That is not an easy task, because each partner keeps to its own domain.
I must tell you, Mr Bowis, that I entirely share your view: so far, in the poor countries where many people are suffering, disabled people have been a category apart. For example, I have discovered genuine dramas, the extent of which is unimaginable, in the Democratic Republic of Congo, where it is normal for people to indulge in the hunting of ‘child-witchdoctors’. These are the children known as ‘child-witchdoctors’ simply because they are street children, who live alone and who are hunted down as if they were animals. It is horrific! I have held political dialogue with the DRC and certain local associations on programmes which will be funded with a view to combating this phenomenon. I have seen and met these children. It is absolutely horrendous; there is no way to describe it. Not only do they suffer from physical handicaps, but sometimes also from mental handicaps.
Armed, therefore, with the road map, the guidelines and the motion for a resolution that you will undoubtedly adopt, I promise you that I will make a point of dealing with this issue in all of the seminars and bilateral meetings that I hold in each country. In the country strategy papers, I shall ask for programmes and projects to be proposed directly involving these children and these disabled people.
I believe that this has come at a really good time and I thank you for drawing my attention to this problem, because in the heat of action, we tend to neglect certain issues, and though it is true that the partner countries must make proposals, we must also make our own suggestions. Our partners usually focus on the problems which they see as priorities, but they ignore the marginal categories, the rejects, with all the dramatic consequences that that implies.
On my return from these working visits on the country strategy papers, therefore, the objective of which is to produce a proposal on programming common to the Member States and the Commission, with a view to becoming more effective and consistent in the definition of our development programme, I propose that I present you with a report. I shall produce a report to Parliament at the beginning of April on the proposals or projects to which we have committed ourselves and, together, we shall evaluate the programme and any progress that has been made.
I do not believe I can offer you anything more: I promise that I will use your motion for a resolution as a speaking note, and you will then judge whether any significant progress has been made. I promise to be systematic in the steps I take and to report to you objectively. I promise that I will do everything in my power to convince the partner States to make this dramatic issue an essential element of their social policy, of their education policy and of their cultural policy.
I know of certain cultural projects aimed at groups of disabled people which have enabled young people to express themselves through art. There is a whole range of possibilities, and I can assure you that it is in no way a one-off appeal that I am making. You have made me very much more aware of this problem to which we often do not pay sufficient attention. I hope that, in April, I will be able to show you that the work of Parliament and the initiatives you have taken have not fallen on deaf ears: your proposal will be given the full place it deserves, since I am convinced that this is a just cause.
To end the debate, I have received six motions for resolutions(1) in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place following this afternoon’s votes.
The next item is the debate on five motions for resolutions on Peru: extradition and trial of former President Alberto Fujimori(1).
. Mr President, Mr Alberto Fujimori, the ex-President of Peru, found refuge in Japan after his government was accused of a number of corruption and human rights abuse charges. Numerous extradition attempts were turned down by Japan, but unexpectedly Mr Fujimori turned up in Chile recently as part of a strange attempt to return to political life in Peru. Subsequently the Peruvian Attorney-General requested his extradition from Chile in order to face a total of 12 charges, including using a death squad to kill 25 people in two separate incidents.
We welcome and support the extradition of Mr Fujimori to Peru so that he may face the serious charges against him in a court of law and, if found guilty, be punished accordingly and appropriately. At the same time, I cannot help querying in my mind why it is that, although we expect extradition from Chile to take place, we were not so demanding on extradition from Japan when it was repeatedly requested in the past.
Mr President, as the panel indicates, I am co-author of a motion signed by various groups supporting the extradition from Chile to Peru of the fugitive former dictator, Fujimori. This is to be done on the grounds of defending human rights, combating impunity and also helping to strengthen democracy in Peru.
The combined evidence and documentation, provided not just by the Peruvian Government and judicial authorities, but also by international human rights organisations, is so overwhelming in relation to the murders, torture, corruption and abuse of power attributable to the former President Fujimori who, over ten years of authoritarian government, many of them under a dictatorial system, oppressed the Peruvian people that I believe that this extradition will take place, particularly in view of the enormous prestige of the Chilean judicial system.
Nevertheless, the fact that an institution like the European Parliament is supporting this process is also undoubtedly going to help create an internationalist climate of cooperation between the two countries, whose relations are not easy, and this would be a step in the right direction. We have therefore helped support this resolution, and I am doing so now through my words and my vote.
Mr President, it is important to understand that the resolution that the European Parliament is going to approve this afternoon is not directed against anybody. On the contrary, the Chilean Government and judiciary have acted in an exemplary fashion.
The Peruvian Government has complied fully with its obligations by requesting that a fugitive from justice be extradited in order to face the many outstanding charges against him. Specifically over recent days we have witnessed a good example of democratic maturity in Chile, where the opposition candidate has sportingly acknowledged his defeat and made a point of personally congratulating the President-elect.
We should not therefore be surprised that, following a model transition, Chile has become a benchmark for progress and growth, as well as for stability and democratic normality.
The European Union, and this Parliament in particular, have also expressed their solidarity with the cause of democratic consolidation in Chile. It was my privilege to head a mission of Members of the European Parliament that attended the presidential election in 2000.
For this reason, and on the basis of a request from the competent Peruvian authorities, I would ask, Commissioner, that the Union send a mission of electoral observers to the coming presidential elections in Peru in order to demonstrate our solidarity with the cause of democratic consolidation in that country.
Mr President, nothing could be more logical in this context than the resolution that the European Parliament is going to approve this afternoon, the only purpose of which is once again to stress as emphatically as possible that, in a democracy, laws are designed specifically to be obeyed and that nobody either can or should be above the law.
. Mr President, the last two presidents of Peru, Fujimori and Toledo, presented themselves as miracle-workers and as saviours of the country. Each of them thereby managed to win the voters over once, only thereafter to leave them disappointed. Mr Fujimori himself makes no secret of his opposition to parliamentary democracy and ruled with disregard for the wishes of the electorate.
That is in itself a good enough reason to punish him and deny him a second chance of leadership; the attempt to get rid of him by reason of his Japanese background has far less to commend it. It is reminiscent of the method that was used against the former Zambian President Nkomo, whose ancestry was used as an excuse to deny him the right, having been defeated once, to stand again.
Having committed his misdeeds, Fujimori fled first to Japan and then tried to come back by way of Chile, evidently under the illusion that the great mass of Peruvians wanted to be led by a dictator and that they would return him to power. Now, throughout Latin America, presidents of a better sort are being elected. Fujimori’s miscalculation offers an outstanding opportunity to make it clear that even former presidents can be punished for their abuses of power. We are justified in insisting that he be put on trial in Peru.
Mr President, in Latin America, dictators are gradually falling and democrats coming to power. I am particularly pleased that the abilities of progressive Latin American women are beginning to be recognised and that they are being democratically elected as Heads of State. Good luck, President Bachelet.
The challenge is now for these democrats, both men and women, to take up the fight against impunity and courageously to ensure not only that the truth comes to light but, above all, that justice is done in their respective countries. Like Pinochet's arrest in London, Fujimori’s arrest in Chile is a clear sign that it is not only necessary, but also possible, to make progress towards such justice.
Everybody knows today that, under the Fujimori regime, there were many violations of human rights, and in fact that regime was an exemplary example – if you will forgive the repetition – of nothing other than institutionalised corruption across the board. The extradition of Fujimori to Peru, where he must be tried with guarantees, is therefore desirable, though not sufficient.
The European Union, in line with its firm commitment to combating impunity, must recognise the important work of the organisations of victims of the Fujimori dictatorship and of human rights activists and support them in their work.
It is therefore desirable, for example, to support the National Coordinator of Human Rights’ initiative of 11 January 2006, urging the presidential candidates to sign up to an agreement on practical measures to support respect for human rights. These measures include implementing the recommendations of the Truth and Reconciliation Committee and of the Integral Plan of Reparations for the victims of the internal armed conflict, thereby strengthening the High Level Multisectoral Commission (CMAN).
. Mr President, speaking as a longstanding friend of Chile and Peru, the Fujimori extradition question is one of great interest to me. These two countries have very long memories, stretching back to the War of the Pacific in the 19th century, in which Peru lost Arica and Tacna to Chile.
Thus it is that bilateral questions sometimes, regrettably, are coloured by the cloud of revanchism and regional rivalry. This House must emphasise that this can play no part in the decision regarding the request for Fujimori’s extradition.
It is also clear that it has been a longstanding political objective of Mr Toledo’s present government of Peru to seek the return of former President Fujimori from Japan to face trial on charges of corruption and human rights violations during the long conflict with Sendero Luminoso and Tupac Amaru. Indeed, Mr Toledo’s officials raised this matter with me personally in Brussels last year during his state visit to Belgium. They requested that the EU raise the matter with Japan, and I agree with the previous speaker that we have been somewhat neglectful of this issue.
It is also alleged that Mr Fujimori was elected President for the second time, in 2000, following a fraudulent vote. Fujimori, as we all know, eventually fled into exile in Japan in November 2000 after his security chief, Vladimiro Montesinos, was exposed as having bribed a congressman. Fujimori then rediscovered his Japanese nationality, something which under Peruvian law would have forbidden him from standing for public office, particularly as president, under Peru’s Constitution in 1990. It is scandalous, therefore, that Japan went along with this fiction.
Although this is now a matter for the Chilean courts, extradition always has a political dimension between sovereign states, so I hope that the judges in Chile will accept that Mr Fujimori has a very serious case to answer before his people, whom he let down so badly in the past.
. Mr President, it has been said today, several times over, that this resolution is not directed against anyone, but that the European Parliament rejoices at this turn of events, and welcomes the cooperation between Peru and Chile that has resulted in Fujimori being arrested. The European Parliament, furthermore, supports Peru’s application for Fujimori’s extradition, and calls on the Peruvian authorities, as a matter of policy, to make sure that all witnesses receive comprehensive protection.
Both of these are important factors in getting Fujimori to answer – as he must – for the human rights abuses and the corruption that went on in his country. The struggle against ‘impunity, is not just one of the main pillars of the European Union’s foreign policy, but also one of the foundations underpinning all states governed according to the rule of law.
There are not a few Latin American states in which an excess of impunity has left so many open wounds, and they add up to yet another reason for supporting this cause and advancing it.
Mr President, ladies and gentlemen, I would like to thank the European Parliament for offering me the opportunity to take part in this debate on a possible resolution on the extradition of former President Fujimori to Peru.
Peru has been courageous in analysing the unprecedented situation of political violence that the country suffered between 1980 and 2000. The ‘National Truth and Reconciliation Commission’ was created during the time of the transitional government led by Valentín Paniagua and confirmed by President Toledo. The European Union and its institutions have supported the work of this commission from the outset, and this support takes the form, in particular, of financial support from the Community budget. The European Union and the European Parliament have demonstrated their support for the work of this commission and the implementation of its recommendations. The European Initiative for Democracy and Human Rights currently supports that implementation through a programme that has just been established with the .
It is within this framework that Peru is currently preparing for the presidential elections of April 2006. The international community sees it as extremely important that these elections take place within a climate of transparency, stability and calm and that they represent progress in the process of democratic consolidation underway.
As you know, the European Union has made the defence of human rights and democracy the cornerstone of its foreign policy in general and of its policy on Latin America in particular. The fight against impunity is clearly an essential element of this.
The Commission congratulates the Chilean and Peruvian Governments on their cooperation in the arrest of Mr Fujimori by the Chilean authorities, and of course we would encourage the two governments to continue to cooperate in this manner.
Within this context, the Commission must express its confidence in the judicial systems of the two countries in question. The Commission is sure that Peru’s extradition request will be treated by Chile fully in accordance with the applicable legislation and that any solution will respect fundamental rights, entirely in accordance with international laws and standards.
The debate is closed.
The vote will take place following this afternoon’s debates.
The next item is the debate on six motions for resolutions on Egypt: violence against Sudanese refugees(1).
. Mr President, on 30 December 2005, the Egyptian security forces cleared a camp that had been set up in front of the UNHCR’s main office in Cairo in September of that year as a temporary home for over 2 500 Sudanese migrants, refugees and asylum-seekers. In doing this, the security forces acted with great brutality, and the outcome of their actions is a very, very sad one: 30 dead and over 60 injured.
The Egyptian Ministry of the Interior tried to pin the blame on the Sudanese, claiming that they had panicked and tried to flee, but journalists who were present report that nothing of the sort happened. If we adopt this resolution, we in this House will be joining a number of leading figures in the United Nations who have already denounced these occurrences. The UN’s Secretary-General, Kofi Annan, was critical of the security forces’ brutality and said that there could be no justification for this sort of violence and that this loss of human life was indefensible.
It is a good thing that the Egyptian authorities have now decided to investigate what happened. We call on the Egyptian Government to allow the involvement in these investigations of human rights experts from the United Nations and independent Egyptian human rights organisations. Since respect for human rights is fundamental to Egypt’s association agreement with the European Union, we urge the Council and the Commission to raise these incidents at the next meeting of the EU’s Association Council with Egypt.
The last thing I want to say is that I would like to move two oral amendments before the vote.
. Mr President, I should like to point out to the Commissioner that we welcome the decision of the Egyptian Government to start a full investigation into the incident of 30 December, in which, after the attack by the Egyptian police on the Sudanese refugee camp in Cairo, many deaths and injuries resulted. We hope that the investigation will be thorough and objective.
We do not in any way prejudge that the blame for the incident will be placed at the feet of the Egyptian authorities. Nor are we claiming that the UNHCR regional representatives, and certain isolated elements within the refugee protestors, do not necessarily share some of the responsibility for what happened.
That is why we feel that it is imperative that a truly independent investigation should be carried out into the incident in which, we should remember, 27 people, including children, died. We are confident that a fair investigation would not only get to the bottom of the problem, but will assist in the prevention of similar incidents occurring in the future.
. Mr President, I am glad to have an opportunity to speak and be one of the authors of this resolution, which aims to highlight a tragic and brutal event that occurred in Cairo, Egypt, on 30 December 2005. At least 27 people died: 9 women, 7 men and 11 children, according to the Egyptian authorities. However, certain eye witnesses, NGOs and members of the international press, would claim that the death toll was far higher. This happened when Egyptian security forces evacuated by force about 2500 Sudanese migrants, refugees and asylum seekers who had settled in front of the UNHCR headquarters, requesting to be relocated to third countries.
In the short time available to me, I want to focus on a few points. Firstly, this Parliament has a responsibility to highlight and condemn actions taken by authorities that are a blatant and tragic breach of peoples’ human rights, particularly when these events occur in the EU neighbourhood and with countries that we are working with through cooperation and/or association agreements. In this case, the EU and Egypt have an association agreement that has been in force since June 2004. The Euro-Mediterranean Agreement, to which the EU and Egypt are parties, is also relevant, as is the Barcelona Process. So anyone who suggests that this issue is solely an internal issue for Egypt is wrong. This is our business, in the same way that what happens within the EU is Egypt’s business when it affects the agreements mentioned.
Secondly, I welcome the commitment by the Egyptian authorities to start an investigation into what happened on 30 December. I urge the authorities to ensure that this investigation is absolutely open and transparent and involves UN experts and, if possible, Egyptian human rights organisations. The inquiry or investigation must be credible if we are to learn lessons from what happened.
I hope that the silver lining on this very dark cloud that sits over the event will be a credible assurance from the authorities in Egypt that their security forces will act in compliance with international standards and without a disproportionate use of force in the future.
Finally, this motion supports the UNHCR and calls on the Commission to establish a closer partnership with the UNHCR by offering both political and financial support to assist them in their office in Cairo in order to work more closely with the Egyptian authorities to find lasting solutions to the difficult situation of Sudanese migrants and refugees in Egypt.
.   Ladies and gentlemen, the human rights situation in Egypt is highly unusual. Although not even the European Parliament has been able to protest at the fact that the army prevented voters from entering polling stations in a number of towns during the recent election, political stability must be safeguarded in Egypt in order to secure peace in the Middle East. Yet we must ask ourselves whether such political stability should be achieved at the expense of citizens’ fundamental democratic rights.
The situation outlined in the motion for a resolution should serve as a stark warning in this respect. If the Egyptian authorities now not only regard supporters of the Muslim Brotherhood as a threat, but are even attempting to adopt regulations banning secular parties, then attention should be drawn to this fact. This would help to correct the mistaken belief that the approach adopted by the Egyptian courts is not something we view as a major departure from the norm. A situation in which the perpetrator of a questionable offence can be sentenced to several years in prison can only be interpreted in one of two ways. Either the country’s legal system contains highly irregular provisions, or the outcome of the judiciary’s work suggests the involvement of politics. In either case, we cannot remain indifferent. How can we ignore the fact that refugees from Sudan or elsewhere are being turned over to their country of origin, where they face the threat of death? The fact that a peace deal has now been signed between the parties to the conflict in Sudan does not mean that the Darfur conflict has been resolved. The problem of the refugees and their possible repatriation needs to be tackled, in cooperation with the Sudanese and Egyptian Governments, although I am aware of the problems this entails. We should therefore support the work of the UNHCR, and prevent any further incidents that would violate international commitments, and in particular the UN Convention on Refugees. As I see it, it is utterly intolerable that prisoners should be tortured – even though this is the approach chosen by the United States – or that refugees should die when refugee camps are closed down. There can be no question that, pursuant to the Association Agreement, such matters must be investigated in an annual report, and I trust that this will happen. I am therefore in favour of the resolution.
Mr President, the tragic events of 30 December in Cairo led to the deaths of 27 people, according to the Egyptian authorities, but in reality there were many more: dozens, even hundreds, up to 220 dead according to some sources. These events must be condemned as vigorously as possible, and the people responsible must be clearly identified.
First of all, the responsibility of the Egyptian security forces, whose violence on this occasion must be condemned as vigorously as possible, must be acknowledged. They unfortunately have a reputation for resorting to systematic and excessive violence. The HCR must also bear some of the responsibility. Firstly, because it allowed the situation to become inflamed. Then, because it used ambiguous, even contradictory, language on the subject of the status of the Sudanese people. One only has to read the correspondence between the office of the HCR in Cairo and the Egyptian authorities to see this. Finally, because it directly called upon the Egyptian authorities to intervene, thereby running the risk of things getting out of hand.
Nor must we lose sight of the deadlock in which these players found themselves. Following the signature of a peace agreement on 26 May 2004 in Sudan, all of the resettlement programmes were halted, even though we know that the situation in Sudan is still very unstable, as many reports indicate, including the recent report by Human Rights Watch. The States refusing to receive these people solely because a peace agreement has been signed should also therefore bear some of the responsibility. It is not proper to ask Egypt, which already accommodates between two and three million Sudanese, of whom 27 000 are registered with the HCR, to receive all of the refugees from that country. For all of these reasons, as other Members have said, I believe that it is important that an investigation be carried out.
It is also important, however, for the Egyptian authorities to release all of the people still being detained, to cease all expulsions and to allow the representatives of the HCR free access so that they can look into the refugees’ demands.
It is also important for this tragedy to be seen within the context of the general asylum and immigration policy. We cannot refuse asylum to people who are in danger in their country, and this is not just an issue for Egypt and Sudan, just as Ceuta and Melilla was not a Hispano-Moroccan issue. The Euro-African conference on migration must be held as soon as possible.
Mr President, Commissioner, I am not going to repeat the arguments already expressed by the Members who have drawn up this motion for a resolution, but I really would like to emphasise the importance of this resolution, since it results from an extremely serious incident: the deaths of 27 people – officially, though the real figure is probably much higher, as other speakers have said – who had gathered peacefully outside the Office of the High Commission for Refugees in Cairo.
Those people of Sudanese origin – Sudanese immigrants who were asking for papers and for their status as refugees to be recognised – were subjected to an excessive and savage attack which led to this tragedy and extreme violence. As a result, we need to carry out an in-depth, serious, exhaustive, transparent and independent investigation, not just in order to call for any appropriate penalties to be imposed and civil, criminal or administrative liabilities to be established, but also in order to eliminate the possibility of any similar situations arising in Egypt in the future. The fact is that the flow of Sudanese people is going to continue, given the immigration from South to North - which also takes place in the region close to my own country - from countries to the south of Morocco, towards Morocco and towards Spain.
The principle of human rights must be defended everywhere, whether in Morocco, Spain, Egypt or anywhere else. It must, as other speakers have said, especially be defended in a country that benefits from conditions attendant on its being a neighbour of the European Union.
Mr President, have not the Sudanese people suffered long enough? Firstly, they succeeded in surviving and fleeing from a war, and now they are persecuted in Egypt when they try peacefully to contact the UN. Egypt replaced many of its more senior officials and ministers at the end of last year, and now it is time for them to replace their police chiefs.
We can never accept a state of affairs in which countries with which we cooperate so much should allow police forces to attack civilians in that way. I hope that we can cooperate very well with the UNHCR in order to obtain clarity about everything that happened in this situation.
I wish finally to remind you that, for example, my own country has, with the help of the CIA, sent so-called terrorist suspects off to Egypt to be tortured. That is something that we ourselves must stop doing.
. Mr President, the subject of today’s debate on infringements of human rights and democracy are the tragic events in Cairo, where several hundred police officers attacked a significantly smaller group of Sudanese refugees, who had travelled to Egypt in search of help and shelter. The refugees were cornered and the Egyptian police then attacked them with water cannon and truncheons. Several of the refugees died and the fate of the rest of the group, which included women and children, is unfortunately unknown.
Egypt likes to call itself a democracy, yet by this act it has joined ranks with the many other observers of the conflict in the Sudan, not all of them passive. The fighting has gone on for over 20 years, and two million people have lost their lives. Six million were forced to leave their homes and thousands of women and children have been kidnapped or raped. The United Nations Organisation has done little to support Sudanese refugees. It has granted refugee status to only a few thousand, most of whom wished to emigrate to the United States, Canada or Europe.
In practice, Sudan has been in a state of war ever since it gained independence. The darker-skinned African population in the South of the country is protesting against discrimination by the Arab population that is now in power in Khartoum. Religion also plays a part in this internal conflict, because once in power the mostly Muslim Arabs have been treating the animist and Christian darker-skinned Africans like slaves. This is why so many attempt to flee to neighbouring countries such as Kenya, Egypt, Uganda or Ethiopia
We wish to register our outrage and protest against the treatment meted out by the Egyptian authorities to people seeking help. As we debate the issue in this House, we would be wise to consider not only the causes of the conflict but also the sources of the arms used in Sudan. The rich G8 countries promised to work towards an end to poverty and injustice. Nonetheless, these same countries are still exporting arms, ammunition and military equipment to poor countries involved in conflicts and helping to support repressive regimes. By so doing, the G8 countries are party to human rights violations and anti-democratic activities.
The conflict in Sudan is also indicative of a failure on the part of the international community. The latter has not demonstrated the will to limit or put an end to the series of aggressions and injustices perpetrated over many years. We support the resolution.
Mr President, ladies and gentlemen, the Commission believes it to be essential for all of the signatories to the Geneva Convention on the status of refugees to apply its provisions.
For this reason, it shares the concerns expressed by the delegations of the European Parliament in relation to the tragic issue of the forced evacuation of Sudanese migrants and refugees in Cairo and the imprisonment of many of them.
The Commission supports the initiative aimed at calling upon the Egyptian authorities to release all of the asylum seekers still behind bars. Following the recent release of two hundred and fifty refugees, we do not have any precise information about whether there are still women, children or refugees from the region of Darfur in prisons. All prisoners not accused of criminal acts should of course be released.
We also agree with the demand that the process of expelling Sudanese asylum seekers be suspended and we insist on strict compliance with the principle of non-refoulement. The Commission also supports the request presented to the Egyptian authorities that they establish a public institution in accordance with international standards, which will be responsible for dealing with asylum requests.
Within the framework of the action funded by means of the programme in the budget line relating to cooperation with third countries in the field of migration, since 2004 the Commission has been funding a project worth more than EUR 1 million through the United Nations High Commission for Refugees, with the aim of enhancing protection for asylum seekers and refugees in Egypt.
One of the objectives of this project is to support the creation of a unit responsible for asylum issues within the Egyptian Government. In this regard, the Commission has been informed that the negotiations between the HCR and the Egyptian Government have not been successfully completed. The Commission would like the Egyptian authorities to commit themselves as soon as possible to the actions laid down in the project.
With regard to the responsibility of the HCR, I personally cannot endorse the criticisms expressed by one speaker in this regard. I know that it is extremely difficult for HCR officials to deal with issues of this nature. Through my job, I have very frequent contacts with staff of the HCR and I can tell you that the work of these officials is extremely difficult. They are obliged to respect the rules imposed on them in often extremely sensitive circumstances because, in order to help refugees, they must maintain correct, or at least positive, relations with the different governments. I therefore find that criticism rather excessive. I am not going to pass judgment on what has been said, but I believe it to be premature and, above all, these accusations would have to be verified.
Within the context of the neighbourhood policy, the Commission, with the support of the Presidency and of the secretariat of the Council, is in the process of negotiating an action plan containing a proposal aimed at establishing a dialogue on asylum issues. The negotiations are underway.
The debate is closed.
The vote will take place following this afternoon’s debates.
The next item is the debate on six motions for resolutions on Cambodia: political repression(1).
. Mr President, Cambodia is one of the poorest countries in the world. It also suffers from the lack of an independent judiciary and widespread corruption. People trafficking, child prostitution, plus persecution and torture of political opponents with impunity are but a few of the features of everyday life in Cambodia.
Repression of this kind, together with the arrest in recent weeks of representatives of humanitarian institutions, trade unions and journalists accused of spreading so-called false information have rightly awakened the concern of the international community. The Cambodian Government routinely uses the justice system as a means of repressing political opposition. Cambodia is in permanent breach of international agreements on human rights, notably the 1951 Geneva Refugee Convention. It metes out inhuman treatment to people attempting to flee from Vietnam and organises brutal deportations.
The international community must take decisive action to secure the freedom of all humanitarian organisation activists and to have the charges against them dropped. It must also press for an end to persecution and intimidation. The 1993 European Union-Cambodia Cooperation Agreement binds the Union to take specific steps to ensure full respect for all human rights in Cambodia, including economic, social and cultural rights.
. Mr President, last month, a court in the Cambodian capital Phnom Penh, sentenced the opposition leader Sam Rainsy, , to a prison term of eighteen months for slandering the prime minister, Hun Sen and Prince Norodom Ranariddh. Mr Sam was also fined the sum of 20 million riel, which amounts to some EUR 4 000, allegedly for blackening the good names of his political rivals.
At the beginning of this month, the Cambodian Government arrested two human rights activists: Kem Sokha, chairman of the ‘Cambodian Center for Human Rights’ and Yeng Virak, director of the ‘Community Legal Education Center’, who are being held in connection with the display of a banner marking the International Day of Human Rights on 10 December.
A meeting with the American diplomat Christopher Hill resulted in the prime minister agreeing after all to release Kem Sokha and Pa Nguon Teang on bail, which happened on 17 January, but the charges of defamation against them and a number of others who were freed were not dropped.
The sentence passed on Sam Rainsy and the arrest of the human rights activists are just a couple of examples of a whole series of slurs and accusations levelled at public figures in the last two years, which have seen the suspension of parliamentary immunity and the sentencing of Cheam Channy and, in his absence, of Chea Poch. This is a return to the days of the one-party state under Hun Sen. These developments are indicative of a new backlash and a slap in the face for the process of democratisation in South-East Asia.
Dissident opinions and comments should be challenged by means of public debate rather than in courts of law, and the arrest of dissidents in Cambodia is a serious threat to freedom of expression and political pluralism in that country. We have to take action against this new attempt by those in power to neutralise the opposition and complete the process of turning Cambodia into a dictatorship.
. Mr President, Cambodian culture was once known worldwide as a symbol of peace, yet, since then, scarcely any other country has had as much to endure as Cambodia, which was occupied by foreigners during the Second World War, the later Vietnam War and twice over in the war over Indo-China; it then suffered the terrors of the Khmer Rouge, with their policy of exterminating millions of people in ways that defy comparison, followed by another variety of Communism – the Vietnamese one this time – which, too, involved rule by foreigners. After the country had endured all these horrors, the setting in motion of a peace process there has called for a great deal of political effort on the part of the United Nations, the European Union and, not least, the people who live there; it has been a complicated business and has called for a great deal of dedication and a lot of money.
It can be said that what was accomplished then is, today, in ruins, for we see that another unjust regime is establishing itself in Cambodia, and, as that is something that we cannot accept under any circumstances, I would refer the House to paragraph 5 of our resolution, which states quite clearly that the agreement that we concluded with Cambodia is founded upon democracy and human rights. That is not an empty diplomatic phrase with which we politely introduce agreeable transactions; on the contrary, it spells out the terms on which business is done at all. The Council, the Commission, and this House, now have the task of making it plain to our Cambodian partners that if they keep on violating those terms, they will no longer be able to do business with us.
We must, once and for all, get effective pressure put on Cambodia to uphold human rights, and that means more than just sending protest notes. It is for that reason that I would suggest that we should – and as soon as possible – invite the United Nations special envoy to Cambodia to this House for in-depth discussions with him about the state of affairs in this tormented country. We can rejoice that our pressure and that exerted by the Americans – for it is good that we are cooperating in this – has resulted in the release of prisoners, but, while certainly acknowledging this, we know that they are still going to be put on trial. We know that there are many other prisoners, and that many more summonses and arrest warrants have been issued, and we are particularly aware of the repression of minorities. In contending against these things, we must do so with persistence, for persistence, above all, is what human rights policy is all about.
. Mr President, Cambodia was a peaceful neighbour to Vietnam, until foreigners intervened in its affairs at the beginning of the 1970s. In Vietnam, war raged over the reunification of the Northern and Southern sectors of what had once been a French colony, with America wishing to keep the south as its own sphere of influence. The suspicion that the Vietnamese guerrilla movement, which fought for the reunion of North and South, was making use of supply routes running through inhospitable parts of Cambodia was reason enough for the Americans to intervene and bring it under the control of a friendly government.
Since then, Cambodia, formerly so peaceful, has been a country at odds with itself. It appears that state power, having been achieved with so much difficulty, must not be put at risk in any way. A tradition has developed of parties being no more willing to enter into coalitions with others than they are to tolerate opposition. First, there was a government friendly to the Americans, which was followed by Pol Pot’s pro-Chinese reign of terror and then, with Vietnamese help, the government of Hun Sen. Subsequent elections have produced results that have made it virtually impossible to form governments with widespread support.
Various parties are unwilling to cooperate with each other, wanting instead to rule on their own. This attitude has now resulted in the arrest and imprisonment of opposition members of parliament. Journalists, human rights activists and trade unionists are also arrested on charges of defamation. The consequence of all this is that the police and the judiciary are being turned into instruments of political in-fighting. For the moment, I do not get the impression that the opposition is much more democratic than the party in government. All the political forces in Cambodia should abandon this sort of behaviour.
Up to now, the outside world has failed to help Cambodia develop a tolerant democracy. It is worth recalling that Pol Pot’s bloodthirsty regime remained internationally recognised for a long period of time, even after being defeated, the only reason for that being that the new regime under Hun Sen, which had liberated the country from that band of murderers, was suspected of maintaining friendly relations with its Vietnamese neighbour. In future, Cambodia must get a quite different message. Europe must not take sides on the basis of considerations that the Cambodians find incomprehensible, but must consistently stand up for human rights and democracy, irrespective of who is in power.
. Mr President, I believe these urgency debates are important for this House and for the European Union. I believe they are worthy.
However, as we discuss Cambodia, I am struck by the fact that we have been here before, and that we have heard all this before. Specifically, we have been here before on 13 January 2005, 10 March 2005 and 1 December 2005. Will anybody take a bet with me that we will be here again in six months’ time?
I am not saying that we should not have these debates. But I am saying that we should have our concern matched by action from the other EU institutions and the Member States we serve.
I would refer you to paragraph 4 of the resolution in particular. We are not without arms; we are not without pressure that we can exert. The Cambodian Government relies on the donor community for 50% of its annual expenditure. We must use that pressure more forcefully to achieve change, as opposed to just using warm words.
This is not the West dictating to a developing nation how it should run itself; this is the European Union expecting Cambodia to honour the agreements it has already signed up to, and to live up to international standards of decency.
We are willing to play our part in that process. In paragraph 12, we reiterate our call for an ad hoc delegation from this House to go to Cambodia to see the problems for ourselves. Let us start there. This motion for a resolution has the enthusiastic backing of my group and indeed my own backing. It contains a welter of information and worthy aims, but without more overt economic pressure from us, I fear that it will remain a shopping list never to be fulfilled.
. Mr President, I can only echo the statement made by the honourable Member, Mr Smith. We do seem to be going over the same subject again and again, with no real result. Is it because Cambodia is too far away? Human suffering, regardless of where it happens, is always the same when it comes to the individual.
I should cite what Human Rights Watch said about Cambodia in 2005: ‘The political opposition was effectively dismantled with the arrest or threat of arrest of opposition parliamentarians and the impunity of perpetrators of human rights abuses continued. Political trials demonstrated the Government’s ongoing control, interference and intimidation in the work of the courts.’ That is the bleak situation in Cambodia. I should remind you that in 1997 the only opposition politician, Sam Rainsy – who, paradoxically, is protected by this House’s Freedom-Passport Initiative – was giving a speech in the capital when several grenades were launched into the crowd in front of him and at least 16 people died. That is what happens when an opposition leader makes a speech in the capital of that country.
We cannot continue just paying lip service; we must put our money where our mouth is. As Mr Smith said, one of the most effective penalties would be to stop giving money to Cambodia as long as the criteria of democracy and human rights are not fulfilled. Also, a travel visa ban on officials would be very effective, because the elite of that country come to the capitals of Europe to shop and so forth.
In contrast, however, free trade has to be retained. Trade sanctions will only increase the poverty and misery of the people. The sympathy of this House is with those people in Cambodia who are fighting for democracy and human rights.
Mr President, I agree with the words of the previous speakers but, in particular, those of Mrs Geringer de Oedenberg, a member of my group and author of one of these resolutions that we are going to vote on next.
Cambodia does indeed have a recent tragic history of flagrant human rights violations and, in the past, horrendously violent wars. The discouragement felt by many Members when we see that things are not improving and that we have to deal with this issue over and over again in this Chamber is understandable, but we must not for that reason cease to raise the issue whenever events such as the recent ones take place, involving the repression of human rights activists, radio stations, teachers’ unions, activists, journalists, trade unionists in different fields, former parliamentarians, etc. Only with the help of vigorous and decisive measures on the part of the European Union, the Commission and this Parliament where Cambodia is concerned might actions of this kind be reduced or eliminated.
There are five points that I am not going to mention, but I would like in particular to remind Cambodia of the action that the community of donors can and does take and of the human rights clause in the European Union-Cambodia Cooperation Agreement. It is also important to send a delegation to Cambodia to assess the situation. Finally, I would like to demand recognition of the refugee status of Khmers from Vietnam.
I shall not say any more, Mr President, due to lack of time, but I would emphasise that I agree with what previous speakers have said.
.   Ladies and gentlemen, human rights represent a set of ideals. Even the most democratic of countries only comes close to these ideals in certain spheres. In any event, until recently Cambodia was still faced with such problems as the remnants of Pol Pot’s troops, illiteracy and the lack of an intelligentsia or any industry in the country. In comparison, the present situation is undoubtedly a clear improvement. At the same time, however, it is of course intolerable that basic procedures should be disregarded when members of the Cambodian Parliament are sentenced to several years in prison. There is clearly an urgent need to ensure that conditions are in place that allow representatives of international organisations to do their jobs, as well as to promote the emergence of a free press and respect for trade union rights.
A fact-finding mission would doubtless be a very good idea, and I would recommend that European Parliament representatives be sent to the country as soon as possible, once an agreement has been reached with the Cambodian Government. I find it particularly alarming that it is possible for the judiciary to be misused in order to deal with cases of alleged defamation. If we tacitly approve of an approach of this kind, we could be regarded as being complicit in such crimes. I am therefore very much in favour of the motion for a resolution.
Mr President, there were no less than three European Parliament resolutions on Cambodia last year, and I should like the House to bear this in mind as I speak on the matter. The Cambodian authorities show blatant disregard for the United Nations Declaration on Human Rights Defenders and for the European Union guidelines on the subject adopted two years ago.
I was very pleased that six days ago the Austrian Presidency lodged such a strong and unequivocal protest against the worsening situation in Cambodia. The arrest of journalists, independent activists and trade unionists testifies to the increasingly repressive nature of the regime in that country.
I agree with Mr Smith and Mr Vatanen who said that we must apply economic pressure to the Cambodian authorities. Fifty per cent of Cambodia’s budget is overseas aid, and we should use it as a tool. I am also very much in favour of sending an delegation as suggested in the resolution. We really need to see for ourselves what the situation is like on the ground.
. Mr President, the current political situation in Cambodia remains of serious concern. Since the lifting of parliamentary immunity for Mr Sam Rainsy, the leader of the Cambodian opposition Sam Rainsy Party, and two other members of the National Assembly in February last year, the political situation has deteriorated considerably. The recent arrest of Mr Kem Sokha, Director of the Cambodian Centre for Human Rights, and other human rights defenders constitutes the latest chapter in this depressing story. It is sadly ironic that these latest arrests relate to events which took place on Human Rights Day, when a number of organisations were peacefully celebrating and trying to uphold the principles of human rights and democracy. The Commission strongly welcomes the recent release on bail of Mr Sokha and four other individuals but would have wished the Cambodian authorities to have gone a step further and dropped the charges altogether.
The Commission believes that the weakening of the opposition through the politicised use of the judiciary threatens to disrupt the still-developing democratic process in Cambodia. Moreover, the targeting of human rights organisations through a series of arrests on criminal – not civil – charges which are out of proportion with the alleged crimes is creating a climate of fear for human rights defenders in the country.
The Commission and EU Member States have agreed to a number of measures to respond to the situation. Following the issuing of a strong EU declaration on the subject, the EU intends to raise these issues directly with the Prime Minister at the first opportunity. At the same time, the Commission and Member States will work even more closely with the human rights organisations which have been targeted in order to support their work. As recommended by Parliament in its last resolution on Cambodia, the Commission is currently considering whether to propose the establishment of a working group on cooperation in the areas of institution-building, administrative reform, governance and human rights in order constructively to engage the Cambodian authorities on these issues.
Finally, in the forthcoming donor meeting in Phnom Penh in March, a strong message will be passed to the Cambodian authorities by the EU and the donor community as a whole that freedom of expression and other basic human rights must be upheld in the interest of all Cambodia’s citizens.
I would like to assure this House that the Commission, through its delegation in Phnom Penh, and together with the missions of EU Member States in Cambodia, will continue to monitor the situation very closely. The international community, especially the EU which had such a vital role in the establishment of the new Cambodia, should ensure that the political situation does not deteriorate further and should support the strengthening and deepening of Cambodia’s democracy.
I agree, of course, with the honourable Members of the European Parliament that the events in question are very serious and deserve our full attention. The Commission, together with the EU Member States, is exploring the possibility of undertaking further measures beyond the ones I have just mentioned. However, I do not believe that at this point the EC-Cambodia Cooperation Agreement should be suspended. This would put our political dialogue on hold and interrupt our development programmes to the detriment of the poor people in Cambodia.
The debate is closed.
The vote will take place in a few moments’ time.
The next item is the vote.
Mr President, I wish, on behalf of my group, to move a correction to Recital F, which should refer, not to 462 Sudanese nationals, but to 650, that being the number of persons threatened with deportation. We also wish to move, as part of the same amendment, that this change be made to paragraph 5 as well. I have checked the French, Spanish and German versions, and the change has already been made in them. I would ask you to request the services to examine all the language versions with this in view.
Mr President, in this amendment the name of one of the members of parliament was omitted by us and I would appreciate it if it could be inserted. It is the name of Chea Poch. It would then read: ‘the judgment against Sam Rainsy and Chea Poch’.
It is an addition, Mr President. One of the problems in Cambodia is that it has something in common with Belarus, whereby if you insult the Prime Minister of Cambodia it is deemed to be a criminal offence, which is very unusual in the modern world. Normally, an insult at worst is a civil offence and results in a fine or a defamation suit. In Cambodia you go to prison, hence the reason why some of these individuals have been imprisoned.
We wish to add the following text: ‘… and questions the need for defiling the office of the Prime Minister to be a criminal offence’.
Mr President, my English is not as good as that of my colleague, Mr Tannock, but I think ‘defiling’ is the wrong word. It is ‘defaming’, is it not? So can we make sure we have the correct wording in that oral amendment?
I am very happy to accept the suggestion to change the word ‘defiling’ to ‘defamation’. That was my original intention.
That concludes the vote.
. I welcome this motion which addresses the important issue of how mainstreaming the needs of the disabled into development policy might be achieved and how issues such as stigma towards disabled people, treatment and care are being dealt with.
I declare adjourned the session of the European Parliament.